Exhibit 10.2

Execution Version

Published CUSIP Number: 645 86RAA6

$250,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

NEW JERSEY NATURAL GAS COMPANY

and

EACH OF THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL
ASSOCIATION, and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents

BANK OF AMERICA, N.A., MIZUHO BANK, LTD., and TD BANK, N.A., as
Documentation Agents

and

PNC CAPITAL MARKETS LLC,

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC and U.S. BANK
NATIONAL ASSOCIATION, as Joint Lead Arrangers

Dated as of December 5, 2018

--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                            Page 1. CERTAIN DEFINITIONS 9 1.1
Certain Definitions 9 1.2 Construction 38 1.3 Accounting Principles; Changes in
GAAP 39 1.4 Divisions 39   2. REVOLVING CREDIT AND SWING LOAN FACILITIES 39 2.1
Commitments 39 2.1.1 Revolving Credit Loans 39 2.1.2 Swing Loan Commitment 40
2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans 40 2.3
Commitment Fees 40 2.4 Revolving Credit Loan Requests 41 2.5 Swing Loan Requests
41 2.6 Making Revolving Credit Loans and Swing Loans 42 2.6.1 Making Revolving
Credit Loans 42 2.6.2 Making Swing Loans 42 2.6.3 Presumptions by the
Administrative Agent 42 2.6.4 Borrowings to Repay Swing Loans 43 2.6.5 Swing
Loans Under Cash Management Agreements 43 2.7 Notes 44 2.8 Use of Proceeds 44
2.9 Letter of Credit Subfacility 44 2.9.1 Issuance of Letters of Credit 44 2.9.2
Letter of Credit Fees 45 2.9.3 Disbursements, Reimbursement 46 2.9.4 Repayment
of Participation Advances 47 2.9.5 Documentation 48 2.9.6 Determinations to
Honor Drawing Requests 48 2.9.7 Nature of Participation and Reimbursement
Obligations 48 2.9.8 Indemnity 50 2.9.9 Liability for Acts and Omissions 50
2.9.10 Issuing Lender Reporting Requirements 51 2.10 Defaulting Lenders 52 2.11
Increase in Revolving Credit Commitments 53 2.12 Extension of the Expiration
Date 55   3. [RESERVED] 57


--------------------------------------------------------------------------------




4. INTEREST RATES       57 4.1 Interest Rate Options 57 4.1.1 Revolving Credit
Interest Rate Options 57 4.1.2 Rate Quotations 58 4.2 Interest Periods 58 4.2.1
Amount of Borrowing Tranche 58 4.2.2 Renewals 58 4.3 Interest After Default 58
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available 59 4.4.1 Unascertainable 59 4.4.2 Illegality; Increased Costs;
Deposits Not Available 59 4.4.3 Administrative Agent's and Lender’s Rights 60
4.5 Selection of Interest Rate Options 60 4.6 Successor LIBOR Rate Index 60
                                            5. PAYMENTS 61 5.1 Payments 61 5.2
Pro Rata Treatment of Lenders 62 5.3 Sharing of Payments by Lenders 62 5.4
Presumptions by Administrative Agent 63 5.5 Interest Payment Dates 63 5.6
Voluntary Prepayments 64 5.6.1 Right to Prepay 64 5.6.2 Replacement of a Lender
65 5.6.3 Designation of a Different Lending Office 65 5.7 Voluntary Commitment
Reductions 66 5.8 Interbank Market Presumption 66 5.9 Increased Costs 66 5.9.1
Increased Costs Generally 66 5.9.2 Capital Requirements 67 5.9.3 Certificates
for Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans 67
5.9.4 Delay in Requests 67 5.10 Taxes 68 5.10.1 Issuing Lender 68 5.10.2
Payments Free of Taxes 68 5.10.3 Payment of Other Taxes by the Loan Parties 68
5.10.4 Indemnification by the Loan Parties 68 5.10.5 Indemnification by the
Lenders 68 5.10.6 Evidence of Payments 69 5.10.7 Status of Lenders 69 5.10.8
Treatment of Certain Refunds 71 5.10.9 Survival 72 5.11 Indemnity 72 5.12
Settlement Date Procedures 72

- 3 -

--------------------------------------------------------------------------------




6. REPRESENTATIONS AND WARRANTIES       73 6.1 Representations and Warranties 73
6.1.1 Organization and Qualification 73 6.1.2 Subsidiaries 73 6.1.3 Power and
Authority 73 6.1.4 Validity and Binding Effect 73 6.1.5 No Conflict 74 6.1.6
Litigation 74 6.1.7 Title to Properties 74 6.1.8 Historical Statements; No
Material Adverse Change 75 6.1.9 Use of Proceeds; Margin Stock 75 6.1.10 Full
Disclosure 75 6.1.11 Taxes 76 6.1.12 Consents and Approvals 76 6.1.13 No Event
of Default; Compliance With Instruments 76 6.1.14 Patents, Trademarks,
Copyrights, Licenses, Etc. 76 6.1.15 [Reserved] 76 6.1.16 Compliance With Laws
76 6.1.17 Investment Companies 77 6.1.18 Plans and Benefit Arrangements 77
6.1.19 Environmental Matters 78 6.1.20 Senior Debt Status 78 6.1.21 Permitted
Related Business Opportunities 78 6.1.22 Anti-Terrorism Laws; Anti-Corruption
Laws 78 6.1.23 Solvency 79 6.1.24 Beneficial Ownership Exemption 79 6.1.25 No
EEA Financial Institution 79                                           7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 79 7.1 First Loans and
Letters of Credit 79 7.1.1 Officer's Certificate 79 7.1.2 Secretary's
Certificate 79 7.1.3 Opinion of Counsel 80 7.1.4 Legal Details 80 7.1.5 Payment
of Fees 80 7.1.6 Consents 80 7.1.7 Material Adverse Change 81 7.1.8 No Violation
of Laws 81 7.1.9 No Actions or Proceedings 81 7.1.10 Termination of Commitments
and Repayment of Outstanding Indebtedness 81 7.1.11 Regulatory Approvals 81
7.1.12 Lien Searches 81 7.1.13 Additional Information 81 7.1.14 Payment of Fees
82 7.2 Each Loan or Letter of Credit 82

- 4 -

--------------------------------------------------------------------------------



                                      8. COVENANTS         82            8.1
Affirmative Covenants 82            8.1.1 Preservation of Existence, Etc. 82
8.1.2 Payment of Liabilities, Including Taxes, Etc. 82 8.1.3 Maintenance of
Insurance 83 8.1.4 Maintenance of Properties and Leases 83 8.1.5 Maintenance of
Patents, Trademarks, Etc. 83 8.1.6 Visitation Rights 83 8.1.7 Keeping of Records
and Books of Account 84 8.1.8 Plans and Benefit Arrangements 84 8.1.9 Compliance
With Laws 84 8.1.10 Use of Proceeds 84 8.1.11 Mortgage Indenture Covenants 85
8.1.12 Anti-Terrorism Laws and Anti-Corruption Laws 85 8.1.13 Keepwell 85 8.1.14
Additional Information 85 8.1.15 Joinder of Guarantors 85 8.2 Negative Covenants
86 8.2.1 Indebtedness 86 8.2.2 Liens 87 8.2.3 [Reserved] 87 8.2.4 Loans and
Investments 87 8.2.5 Liquidations, Mergers, Consolidations, Acquisitions 88
8.2.6 Dispositions of Assets or Subsidiaries 89 8.2.7 Affiliate Transactions 89
8.2.8 Subsidiaries as Guarantors 90 8.2.9 Continuation of or Change in Business;
Joint Ventures 90 8.2.10 Plans and Benefit Arrangements 90 8.2.11 Fiscal Year 90
8.2.12 Maximum Leverage Ratio 91 8.2.13 Modifications to Organizational
Documents 91 8.2.14 No Limitation on Dividends and Distributions by Borrower or
its Subsidiaries 91 8.2.15 Restricted Payments 91 8.2.16 [Reserved] 91 8.2.17
Off-Balance Sheet Financing 91 8.2.18 [Reserved] 92 8.2.19 Anti-Terrorism Laws
92 8.3 Reporting Requirements 92 8.3.1 Quarterly Financial Statements 92 8.3.2
Annual Financial Statements 93 8.3.3 Certificate of the Borrower 93 8.3.4 Notice
of Default 93 8.3.5 Notice of Litigation 93 8.3.6 Notice of Change in Debt
Rating 94 8.3.7 Budgets, Forecasts, Other Reports and Information 94

- 5 -

--------------------------------------------------------------------------------




                      8.3.8 Notices Regarding Plans and Benefit Arrangements
      94 8.3.9 Electronic Delivery 95                         9. DEFAULT 95 9.1
Events of Default 95 9.1.1 Payments Under Loan Documents 96 9.1.2 Breach of
Warranty 96 9.1.3 Breach of Negative Covenants, Visitation Rights 96 9.1.4
Breach of Other Covenants 96 9.1.5 Defaults in Other Agreements or Indebtedness
96 9.1.6 Final Judgments or Orders 97 9.1.7 Loan Document Unenforceable 97 9.1.8
[Reserved] 97 9.1.9 [Reserved] 97 9.1.10 Insolvent 97 9.1.11 Events Relating to
Pension Plans and Multiemployer Plans 97 9.1.12 Cessation of Business 97 9.1.13
Change of Control 98 9.1.14 Relief Proceedings 98 9.2 Consequences of Event of
Default 98 9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings 98 9.2.2 Bankruptcy, Insolvency or Reorganization
Proceedings 98 9.2.3 Set-off 99 9.2.4 Application of Proceeds 99             10.
THE ADMINISTRATIVE AGENT 100 10.1 Appointment and Authority 100 10.2 Rights as a
Lender 100 10.3 Exculpatory Provisions 101 10.4 Reliance by Administrative Agent
102 10.5 Delegation of Duties 102 10.6 Resignation of Administrative Agent 102
10.7 Non-Reliance on Administrative Agent and Other Lenders 103 10.8 No Other
Duties, etc. 103 10.9 Administrative Agent's Fee 104 10.10 Authorization to
Release Guarantors 104 10.11 No Reliance on Administrative Agent's Customer
Identification Program 104   10.12 Plan Assets   104    11. MISCELLANEOUS 105
11.1 Modifications, Amendments or Waivers 105 11.1.1 Increase of Commitment 105
11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment 105

- 6 -

--------------------------------------------------------------------------------



                                                       11.1.3 Release of
Guarantor 106 11.1.4 Miscellaneous 106 11.2 No Implied Waivers; Cumulative
Remedies 107 11.3 Expenses; Indemnity; Damage Waiver 107 11.3.1 Costs and
Expenses 107 11.3.2 Indemnification by the Borrower 107 11.3.3 Reimbursement by
Lenders 108 11.3.4 Waiver of Consequential Damages, Etc. 108 11.3.5 Payments 109
11.4 Holidays 109 11.5 Notices; Effectiveness; Electronic Communication 109
11.5.1 Notices Generally 109 11.5.2 Electronic Communications 109 11.5.3 Change
of Address, Etc. 110 11.6 Severability 110 11.7 Duration; Survival 110 11.8
Successors and Assigns 110 11.8.1 Successors and Assigns Generally 110 11.8.2
Assignments by Lenders 111 11.8.3 Register 112 11.8.4 Participations 112 11.8.5
Certain Pledges; Successors and Assigns Generally 113 11.9 Confidentiality 114
11.9.1 General 114 11.9.2 Sharing Information With Affiliates of the Lenders 114
11.10 Counterparts; Integration; Effectiveness 115 11.11 CHOICE OF LAW;
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL 115 11.11.1 Governing Law 115 11.11.2 SUBMISSION TO JURISDICTION 115
11.11.3 WAIVER OF VENUE 116 11.11.4 SERVICE OF PROCESS 116 11.11.5 WAIVER OF
JURY TRIAL 116 11.12 [Reserved] 116 11.13 USA Patriot Act Notice 116 11.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions Contractual
Recognition of Bail-In 117 11.15 No Advisory or Fiduciary Responsibility 117
11.16 Amendment and Restatement 118

- 7 -

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS

SCHEDULES         SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS
OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE
2.9.1 - EXISTING LETTERS OF CREDIT SCHEDULE 6.1.12 - CONSENTS AND APPROVALS
SCHEDULE 6.1.21 - PERMITTED RELATED BUSINESS OPPORTUNITIES SCHEDULE 8.2.1 -
EXISTING INDEBTEDNESS   EXHIBITS   EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY
AGREEMENT EXHIBIT 1.1(R) - REVOLVING CREDIT NOTE EXHIBIT 1.1(S) - SWING LOAN
NOTE EXHIBIT 2.4 - LOAN REQUEST EXHIBIT 2.5 - SWING LOAN REQUEST EXHIBIT 2.11 -
LENDER JOINDER EXHIBIT 5.7 - COMMITMENT REDUCTION NOTICE EXHIBIT 5.10.7(A) -
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) EXHIBIT 5.10.7(B) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.10.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.10.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3 -
COMPLIANCE CERTIFICATE

- 8 -

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of December 5, 2018 and is made by and among NEW JERSEY
NATURAL GAS COMPANY, a New Jersey corporation (the "Borrower"), EACH OF THE
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, and U.S. BANK
NATIONAL ASSOCIATION, each in its capacity as a syndication agent, BANK OF
AMERICA, N.A., MIZUHO BANK, LTD., and TD BANK, N.A., each in its capacity as a
documentation agent, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent").

BACKGROUND

WHEREAS, the Borrower, the Administrative Agent and certain other Persons are
parties to the Existing Credit Agreement (as defined herein);

WHEREAS, the Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$250,000,000;

WHEREAS, the revolving credit facility shall be used for refinancing
indebtedness under the Existing Credit Agreement and general corporate purposes
of the Borrower; and

WHEREAS, the Lenders are willing to provide such revolving credit facility upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Acquired Person shall mean a Person or business acquired by any Loan Party in a
transaction which is a Permitted Acquisition.

Additional Commitment Lender shall have the meaning specified in clause (iv) of
Section 2.12 [Extension of the Expiration Date].

Administrative Agent shall mean PNC Bank, National Association and its
successors and assigns, in its capacity as Administrative Agent hereunder.

- 9 -

--------------------------------------------------------------------------------



Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Affiliate as to any Person shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. Control, as used in this definition, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.

Agreement shall have the meaning specified in the introductory paragraph.

Anti-Corruption Laws shall mean the Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and any other applicable anti-corruption Laws, together with
any regulation, order, or directive promulgated, issued or enforced pursuant to
such Laws, all as amended, supplemented or replaced from time to time.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing or money laundering, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the
heading "Commitment Fee," The Applicable Commitment Fee Rate shall be computed
in accordance with the parameters set forth on Schedule 1.1(A), provided however
that if the Borrower's Debt Rating is determined by Fitch, Inc., or any other
nationally recognized statistical agency pursuant to the definition of "Debt
Rating" hereunder, the second column (Debt Rating Standard & Poor's and Moody's)
of the pricing grid set forth on Schedule 1.1(A) shall be modified by the
Administrative Agent upon written notice to the Borrower to reflect such
replacement of Moody's or Standard & Poor's as the applicable rating agencies
hereunder and to replace the Debt Rating Levels with the corresponding levels of
Fitch or such other nationally recognized statistical agency.

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading "Letter of Credit Fee." The Applicable Letter of Credit Fee Rate
shall be computed in accordance with the parameters set forth on Schedule
1.1(A), provided however that if the Borrower's Debt Rating is determined by
Fitch, Inc. or any other nationally recognized statistical agency pursuant to
the definition of "Debt Rating" hereunder, the second column (Debt Rating
Standard & Poor's and Moody's) of the pricing grid set forth on Schedule 1.1(A)
shall be modified by the Administrative Agent upon written notice to the
Borrower to reflect such replacement of Moody's or Standard & Poor's as the
applicable rating agencies hereunder and to replace the Debt Rating Levels with
the corresponding levels of Fitch or such other nationally recognized
statistical agency.

- 10 -

--------------------------------------------------------------------------------



Applicable Margin shall mean, as applicable:

(i) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the indicated Debt Rating set
forth in the pricing grid on Schedule 1.1(A) below the heading "Base Rate
Spread", as the same may be modified in accordance with the terms hereof, or

(ii) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the indicated Debt Rating set
forth in the pricing grid on Schedule 1.1(A) below the heading "LIBOR Rate
Spread", as the same may be modified in accordance with the terms hereof,

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A); provided, however that if the Borrower's Debt Rating
is determined by Fitch, Inc. or any other nationally recognized statistical
agency, pursuant to the definition of “Debt Rating” hereunder, the second column
(Debt Rating Standard & Poor's and Moody's) of the pricing grid set forth on
Schedule 1.1(A) shall be modified by the Administrative Agent upon written
notice to the Borrower to reflect such replacement of Moody's or Standard &
Poor's as the applicable rating agencies hereunder and to replace the Debt
Rating Levels with the corresponding levels of Fitch or such other nationally
recognized statistical agency.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

- 11 -

--------------------------------------------------------------------------------



Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs. Notwithstanding the
foregoing, if the Base Rate as determined under any method above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is neither a Plan, a Multiple
Employer Plan, nor a Multiemployer Plan and which is maintained, sponsored or
otherwise contributed to by any member of the ERISA Group.

Benefit Plan shall mean any of (i) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (ii) a “plan” as defined in and
subject to Section 4975 of the Code or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation satisfactory to Administrative Agent and each
Issuing Lender (which documents are hereby consented to by the Lenders). Such
cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent.

- 12 -

--------------------------------------------------------------------------------



Cash Management Agreements shall have the meaning specified in Section 2.6.5
[Swing Loans Under Cash Management Agreements].

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the shares of capital stock of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.

CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent's Customer Identification Program].

- 13 -

--------------------------------------------------------------------------------



Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be December 5, 2018.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fees collectively and Commitment Fee separately shall have the
meanings specified in Section 2.3 [Commitment Fees].

Commitment Reduction Notice shall have the meaning specified in Section 5.7
[Voluntary Commitment Reductions].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Shareholders' Equity shall mean as of any date of determination the
sum of the amounts of common shareholders' equity and preferred shareholders'
equity on the balance sheet, prepared in accordance with GAAP, for the Borrower
and its Subsidiaries on a consolidated basis as of such date of determination.

Consolidated Total Capitalization shall mean as of any date of determination the
sum of (i) Consolidated Total Indebtedness, plus (ii) Consolidated Shareholders'
Equity.

Consolidated Total Indebtedness shall mean as of any date of determination total
Indebtedness (excluding Hedging Transaction Indebtedness related to
non-commodity Hedging Transactions), without duplication, of the Borrower and
its Subsidiaries.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

Covered Entity shall mean (i) the Borrower, each of Borrower’s Subsidiaries (if
any) and all Guarantors, and (ii) each director or executive officer of a Person
described in clause (i) above.

- 14 -

--------------------------------------------------------------------------------



Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant hereto. Notwithstanding the foregoing, if the Daily LIBOR Rate as
determined above would be less than zero (0.00) or if Section 4.4.3
[Administrative Agent’s and Lender’s Rights] is applicable to the LIBOR Rate,
such rate shall be deemed to be zero (0.00) for purposes of this Agreement.

Debt Rating shall mean the publically-announced rating of the Borrower's senior
secured long-term debt by each of Standard & Poor's and Moody's; provided,
however, at the option of the Borrower from time to time and with the consent of
the Administrative Agent which will not be unreasonably withheld or delayed,
either or both Standard & Poor's and Moody's shall be replaced by Fitch, Inc. or
any other nationally recognized statistical rating agency that is then rating
the Borrower's senior secured Indebtedness.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or a Bail-In
Action or (e) has failed at any time to comply with the provisions of Section
5.3 [Sharing of Payments by Lenders] with respect to purchasing participations
from the other Lenders, whereby such Lender's share of any payment received,
whether by setoff or otherwise, is in excess of its Ratable Share of such
payments due and payable to all of the Lenders.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

- 15 -

--------------------------------------------------------------------------------



Disposition shall have the meaning specified in Section 8.2.6 [Dispositions of
Assets or Subsidiaries].

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

EEA Financial Institution shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.

EEA Member Country shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Complaint shall mean any (i) written notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any other written notice of liability or potential liability from any
Person or Official Body, in either instance, relating to or setting forth
allegations or a cause of action for personal injury (including but not limited
to death), property damage, natural resource damage, contribution or indemnity
for the costs associated with the performance of Remedial Actions, direct
recovery for the costs associated with the performance of Remedial Actions,
liens or encumbrances attached to or recorded or levied against property for the
costs associated with the performance of Remedial Actions, civil or
administrative penalties, criminal fines or penalties or declaratory or
equitable relief arising under any Environmental Laws; or (iv) subpoena, request
for information or other written notice or demand of any type issued by an
Official Body pursuant to any Environmental Laws.

- 16 -

--------------------------------------------------------------------------------



Environmental Laws shall mean all federal, tribal, state, local and foreign Laws
(including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y, the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., each as amended, and any regulations promulgated
or any equivalent state or local Law, and any amendments thereto) and any final,
non-appealable consent decrees, consent orders, consent agreements, settlement
agreements, judgments or orders, or binding directives, policies or programs,
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
Regulated Substances; (iii) protection of the environment and/or natural
resources; (iv) protection of employee safety in the workplace and protection of
employees from exposure to Regulated Substances in the workplace (but excluding
workers compensation and wage and hour Laws); (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (vi) the
presence of Contamination; (vii) the protection of endangered or threatened
species; and (viii) the protection of Environmentally Sensitive Areas.

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, waivers, exemptions, consents, registrations,
identification numbers, approvals or authorizations required under Environmental
Laws (i) to own, occupy or maintain the Property; (ii) for the operations and
business activities of any Loan Party; or (iii) for the performance of a
Remedial Action.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

- 17 -

--------------------------------------------------------------------------------



ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, and (b) if there is more than one Loan Party
executing this Agreement or the other Loan Documents and a Swap Obligation would
be an Excluded Hedge Liability with respect to one or more of such Persons, but
not all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.10.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.10.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).

- 18 -

--------------------------------------------------------------------------------



Existing Credit Agreement shall mean that certain Amended and Restated Credit
Agreement among the Borrower, the guarantors party thereto, the lenders party
thereto, Wells Fargo Bank, National Association, in its capacity as syndication
agent, U.S. Bank National Association, TD Bank, N.A. and Santander Bank, each in
its capacity as a documentation agent, and PNC Bank, National Association, in
its capacity as administrative agent for the “lenders” party thereto, dated May
15, 2014.

Existing Expiration Date shall have the meaning specified in clause (i) of
Section 2.12 [Extension of the Expiration Date].

Existing Letters of Credit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
December 5, 2023.

Extended Expiration Date shall have the meaning specified in clause (i) of
Section 2.12 [Extension of the Expiration Date].

Extending Lender shall have the meaning specified in clause (ii) of Section 2.12
[Extension of the Expiration Date].

Extension Date shall mean the date upon which the conditions precedent to the
effectiveness of an extension of the Expiration Date set forth in Section
2.12(vi) have been satisfied.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB on such day as being the weighted average of
the rates on overnight federal funds transactions, as computed and announced by
NYFRB in substantially the same manner as NYFRB computes and announces the
weighted average it refers to as the "Federal Funds Effective Rate" as of the
date of this Agreement; provided, if NYFRB does not announce such rate on any
day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

- 19 -

--------------------------------------------------------------------------------



First Mortgage Bonds shall mean the secured Indebtedness issued by the Borrower
or any of its Subsidiaries from time to time pursuant to the First Mortgage
Indenture, as such Indebtedness may be amended, modified or supplemented from
time to time.

First Mortgage Indenture shall mean that certain Indenture of Mortgage and Deed
of Trust dated April 1, 1952 from the Borrower to BNY Midwest Trust Company, as
successor to Harris Trust and Savings Bank, Trustee, all as heretofore or
hereafter amended, modified and supplemented from time to time (including
without limitation by the joinder of Subsidiaries thereto).

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles; Changes in GAAP], and applied on a consistent basis both
as to classification of items and amounts.

Guarantor shall mean each Person which joins this Agreement as a Guarantor after
the date hereof pursuant to Section 8.1.15 [Joinder of Guarantors]; provided,
however, that the Project Subsidiaries shall not be designated as a "Guarantor"
nor required to join this Agreement as a Guarantor pursuant to Section 8.1.15
[Joinder of Guarantors].

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Administrative Agent for the benefit of the Lenders.

Hedging Transaction shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, that are subject to the
terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

- 20 -

--------------------------------------------------------------------------------



Hedging Transaction Indebtedness shall have the meaning specified in the
definition of “Indebtedness.”

Historical Statements shall have the meaning specified in Section 6.1.8.1(a)
[Historical Statements].

Hybrid Security shall mean any of the following: (i) beneficial interests issued
by a trust which constitutes a Subsidiary of any Loan Party, substantially all
of the assets of which trust are unsecured Indebtedness of any Loan Party or any
Subsidiary of any Loan Party or proceeds thereof, and all payments of which
Indebtedness are required to be, and are, distributed to the holders of
beneficial interests in such trust promptly after receipt by such trust, or (ii)
any shares of capital stock or other equity interest that, other than solely at
the option of the issuer thereof, by their terms (or by the terms of any
security into which they are convertible or exchangeable) are, or upon the
happening of an event or the passage of time would be, required to be redeemed
or repurchased, in whole or in part, or have, or upon the happening of an event
or the passage of time would have, a redemption or similar payment.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Inactive Subsidiary shall mean a Subsidiary that (i) does not conduct any
business or have operations, (ii) does not have total assets with a net book
value, as of any date of determination, in excess of $100,000, and (iii) has no
liabilities, contingent or otherwise, except Indebtedness permitted by Section
8.2.1 [Indebtedness].

Increasing Lender shall have the meaning specified in Section 2.11.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of (without duplication unless duplication is
required pursuant to the First Mortgage Indenture or a New Mortgage Indenture):
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit, (iv) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including off-balance sheet transactions which are
addressed in Section 8.2.14 [Off-Balance Sheet Financing] and trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), (v) the net indebtedness, obligations
and liabilities of such Person under any Hedging Transaction to the extent
constituting “indebtedness,” as determined in accordance with GAAP, adjusted
downward dollar for dollar for any related margin collateral account balances
maintained by such Person (the “Hedging Transaction Indebtedness”), (vi) any
Guaranty of any Hedging Transaction described in the immediately preceding
clause (v), (vii) any Guaranty of Indebtedness for borrowed money, (viii) any
Hybrid Security described in clause (i) of the definition of Hybrid Security, or
(ix) the mandatory repayment obligation of the issuer of any Hybrid Security
described in clause (ii) of the definition of Hybrid Security.

- 21 -

--------------------------------------------------------------------------------



Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person's creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

- 22 -

--------------------------------------------------------------------------------



Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning specified in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

Investment shall mean any loan or advance to, or purchase, acquisition or
ownership of, any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, joint venture with respect to, or
capital contribution to, any other Person, or any agreement to become or remain
liable to do any of the foregoing. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received by such Person with respect thereto.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may reasonably agree may from time to time issue Letters
of Credit hereunder.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and unions representing employees of any Loan Party
or any such Subsidiary.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (i) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (ii)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (iii) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the "Interest Rate Hedge
Liabilities") by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. “Lender Provided Interest Rate Hedge” includes any
Interest Rate Hedge which was provided by any Lender or its Affiliates and with
respect to which such Lender confirmed prior to the date hereof to the
Administrative Agent in writing that it met the above requirements (i) through
(iii).

- 23 -

--------------------------------------------------------------------------------



Lender Decision Date shall have the meaning specified in clause (ii) of Section
2.12 [Extension of the Expiration Date].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall mean $30,000,000.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent as the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which U.S. Dollar deposits are offered by leading banks
in the London interbank deposit market), rounded upwards, if necessary, to the
nearest 1/100th of one percent (1%) per annum (with .005% being rounded up), or
the rate which is quoted by another source selected by the Administrative Agent
as an authorized information vendor for the purpose of displaying rates at which
U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period.
Notwithstanding the foregoing, if the LIBOR Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

- 24 -

--------------------------------------------------------------------------------



LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) [
Revolving Credit LIBOR Rate Option].

LIBOR Termination Date shall have the meaning specified in Section 4.6
[Successor LIBOR Rate Index].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent's Letter, any
Guaranty Agreements, the Notes and any other instruments, certificates or
documents delivered in connection herewith or therewith.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall mean a request for a Revolving Credit Loan or a request to
select, convert to or renew a Base Rate Option or LIBOR Rate Option with respect
to an outstanding Revolving Credit Loan in accordance with Sections 2.4
[Revolving Credit Loan Requests], 2.5 [Swing Loan Requests], 4.1 [Interest Rate
Options] and 4.2 [Interest Periods].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which (i)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations to impair materially the ability of the Loan Parties taken as a whole
to duly and punctually pay and perform the Obligations in accordance with the
Loan Documents, or (iii) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

- 25 -

--------------------------------------------------------------------------------



Moody's shall mean Moody's Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any "employee benefit plan" within the meaning of
Section 3(3) of ERISA, which is a "multiemployer plan" within the meaning of
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA
Group is then making or accruing an obligation to make contributions or, solely
for the purposes of Section 6.1.19 [Plans and Benefit Arrangements], within the
preceding five Plan years, has made or had an obligation to make such
contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (at least one of which is the Borrower or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.

New Mortgage Bonds shall mean secured Indebtedness issued by the Borrower or any
of its Subsidiaries from time to time pursuant to the New Mortgage Indenture, as
such Indebtedness may be amended, modified or supplemented from time to time.

New Mortgage Indenture shall mean a new first mortgage indenture entered into by
the Borrower or any of its Subsidiaries pursuant to which New Mortgage Bonds
shall be issued from time to time, all as amended, modified or supplemented from
time to time.

NJR Credit Agreement shall mean that certain Amended and Restated Credit
Agreement, dated as of even date hereof, among the Parent, as the borrower, PNC
Bank, National Association, as the administrative agent, and the “lenders” party
thereto, as the same has been amended and may be further restated, amended,
modified or supplemented from time to time.

NJR Note Agreements shall mean, collectively, each of the note purchase
agreements described in the NJR Credit Agreement and any refinancings, renewals
or replacements thereof, or other unsecured private placement note agreements,
permitted thereunder.

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Extending Lender shall have the meaning specified in clause (ii) of Section
2.12 [Extension of the Expiration Date].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes collectively shall mean the Revolving Credit Notes and Swing Loan Note.

- 26 -

--------------------------------------------------------------------------------



NYFRB shall mean the Federal Reserve Bank of New York (and any successor
thereto).

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, and (ii) any Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Service Product. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) ACH transactions, or (vi) cash management, including controlled
disbursement, accounts or services.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

- 27 -

--------------------------------------------------------------------------------



Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by NYFRB, as set forth on its public website from time to time, and
as published on the next succeeding Business Day as the overnight bank funding
rate by the NYFRB (or by such other recognized electronic source (such as
Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.

Parent shall mean New Jersey Resources Corporation, a corporation organized and
existing under the laws of the State of New Jersey, of which Borrower is a
wholly owned Subsidiary.

Participant shall have the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of each January, April, July and October
after the date hereof and on the Expiration Date or upon acceleration of the
Notes.

Payment In Full and Paid in Full shall mean the payment in full in cash of the
Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.5
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Business means the ownership, management and marketing of storage,
capacity and transportation of gas and other forms of energy, the generation,
transmission or storage of gas and other forms of energy, wind, solar and other
types of renewable energy, or the access to gas and energy transmission lines,
and business initiatives for the conservation and efficiency of gas and energy.

Permitted Commodity Hedging Transaction shall mean the entry by the Borrower or
any of its Unregulated Subsidiaries into commodity agreements or other similar
agreements or arrangements in the ordinary course of business designed to
protect against, or mitigate risks with respect to, fluctuations of commodity
prices to which the Borrower or such Subsidiary is exposed to in the conduct of
its business so long as the management of the Borrower or such Subsidiary has
determined that entering into such agreements or arrangements are bona fide
hedging activities which comply with the Borrower’s or such Subsidiary’s risk
management policies.

- 28 -

--------------------------------------------------------------------------------



Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) repurchase agreements having a duration of not more than sixty (60) days
that are collateralized by full faith and credit obligations of the United
States Government or obligations guaranteed by the United States Government and
its agencies;

(iii) interests in investment companies registered under the Investment Company
Act of 1940, as amended (or in a separate portfolio of such an investment
company), that invest primarily in full faith and credit obligations of the
United States Government or obligations guaranteed by the United States
Government and its agencies and repurchase agreements collateralized by such
obligations;

(iv) time deposits with any office located in the United States of the Lenders
or any other bank or trust company which is organized under the laws of the
United States and has combined capital, surplus and undivided profits of not
less than $500,000,000 or with any bank which is organized other than under the
laws of the United States (i) the commercial paper of which is rated at least
A-1 by Standard & Poor's and P-1 by Moody's (or, if such commercial paper is
rated only by Standard & Poor's, at least A-1 by Standard & Poor's, or if such
commercial paper is rated only by Moody's, at least P-1 by Moody's) or (ii) the
long term senior debt of which is rated at least AA by Standard & Poor's and Aa2
by Moody's (or, if such debt is rated only by Standard & Poor's, at least AA by
Standard & Poor's, or if such debt is rated only by Moody's, at least Aa2 by
Moody's); and

(v) commercial paper having a maturity of not more than one year from the date
of such investment and rated at least A-1 by Standard & Poor's and P-1 by
Moody's (or, if such commercial paper is rated only by Standard & Poor's, at
least A-1 by Standard & Poor's or, if such commercial paper is rated only by
Moody's, at least P-1 by Moody's).

Permitted Liens shall mean:

(i) (a) Liens on assets of the Borrower or any Subsidiary under the First
Mortgage Indenture described on Part A of Schedule 1.1(P) (other than on any
"Excepted Property" of the Borrower or any Subsidiary, as "Excepted Property" is
defined in the First Mortgage Indenture on the Closing Date) and (b) other Liens
described on Part B of Schedule 1.1(P);

- 29 -

--------------------------------------------------------------------------------



(ii) Liens on assets of the Borrower or any Subsidiary (other than on any
"Excepted Property" of the Borrower or any Subsidiary, as "Excepted Property" is
defined in the First Mortgage Indenture or, if such concept is included therein,
a New Mortgage Indenture), granted after the Closing Date, which Liens secure
additional Indebtedness (including, without limitation, Indebtedness incurred or
to be incurred under the First Mortgage Indenture or a New Mortgage Indenture)
permitted under Section 8.2.1(vii) (for the avoidance of doubt, the foregoing
permits Liens on assets of the Borrower or any Subsidiary under a New Mortgage
Indenture prior to the issuance of Indebtedness thereunder);

(iii) Liens in the form of pledges by the Borrower or any Subsidiary of the
First Mortgage Bonds issued under the First Mortgage Indenture or New Mortgage
Bonds issued under the New Mortgage Indenture, which Liens secure Indebtedness
permitted under Section 8.2.1(vii);

(iv) Liens existing on the date hereof and listed on Part B of Schedule 1.1(P);

(v) Any renewals, extensions or replacements for Liens permitted by clauses (i)
through (iv) above, provided that (a) the property covered thereby is not
changed, (b) the amount secured or benefited thereby is not increased except as
contemplated by Section 8.2.1, (y) the direct or any contingent obligor with
respect thereto is not changed and (c) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.2.1;

(vi) Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(vii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(viii) pledges or deposits in the ordinary course of business in connection with
(a) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (b) public utility
services provided to the Borrower or a Subsidiary;

(ix) (a) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (b) required margin collateral account deposits
made in the ordinary course in connection with Hedging Transactions permitted by
this Agreement;

(x) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

- 30 -

--------------------------------------------------------------------------------



(xi) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1.6 [Final Judgments or Orders];

(xii) any Lien on any office building, and any related real estate, fixtures or
equipment, of any Loan Party (including, but not limited to, arising under any
lease required to be capitalized under GAAP) so long as the obligations secured
or benefited thereby is permitted by Section 8.2.1;

(xiii) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (b) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (c) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(xiv) Liens (a) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (b) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;

(xv) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;

(xvi) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (a) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (b) secure any Indebtedness;

(xvii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xviii) Liens extending only to assets related to off-balance sheet transactions
permitted under Section 8.2.14 [Off-Balance Sheet Financing] or arising under
Permitted Sale and Leaseback Transactions;

(xix) Liens existing on assets subject to a sale/leaseback or other similar tax
equity financing arrangement permitted by clause (viii) or (ix) of Section
8.2.1;

(xx) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder;

- 31 -

--------------------------------------------------------------------------------



(xxi) Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder, provided that such Liens relate
solely to the assets subject to such sale, transfer or other disposition;

(xxii) Liens securing Indebtedness and other obligations in an aggregate amount
not exceeding $20,000,000 at any time outstanding.

Permitted Related Business Opportunity shall mean any transaction with another
Person (other than any Inactive Subsidiary of Parent) involving activities or
assets reasonably related or complementary to a Permitted Business.

Permitted Sale and Leaseback Program shall mean sale/leaseback transaction,
Synthetic Lease or other similar tax equity financing arrangement entered into,
in any case, with respect to meter assets that are non-recourse to the Loan
Parties or, if recourse to the Loan Parties, are not restricted under any
provision of this Agreement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an "employee pension benefit plan," within the
meaning of Section (3)(2) of ERISA (not including a Multiple Employer Plan or a
Multiemployer Plan), which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained by any member of the ERISA Group for employees of any member of the
ERISA Group or (b) solely for purposes of Section 6.1.19 [Plans and Benefit
Arrangements], has at any time within the preceding five years been maintained
by any entity which was at such time a member of the ERISA Group for employees
of any entity which was at such time a member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which neither an individual
nor a class exemption has been issued by the United States Department of Labor.

- 32 -

--------------------------------------------------------------------------------



Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

Quarterly Financial Statements shall have the meaning specified in Section
6.1.8.1 [Historical Statements].

Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.12
[Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender's Commitment) represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other substance, material or waste, regardless of
its form or nature, which is regulated, controlled or governed by Environmental
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature or any other material, substance
or waste, regardless of its form or nature, which otherwise is regulated,
controlled or governed by Environmental Laws, including without limitation,
petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenlys, mercury, radon and radioactive
materials.

- 33 -

--------------------------------------------------------------------------------



Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Related Note Purchase Agreement shall mean a note purchase agreement to which
the Borrower or any Subsidiary is a party, under which the Borrower or any
Subsidiary has issued promissory notes, and as to which First Mortgage Bonds or
New Mortgage Bonds issued under the First Mortgage Indenture or a New Mortgage
Indenture, as applicable, are pledged as collateral security to secure the
Borrower's or any Subsidiary's obligations under such note purchase agreement.

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Remedial Action shall mean any investigation, identification, characterization,
delineation, cleanup, removal, remediation, containment, control or abatement of
or other response actions to Regulated Substances and any closure or
post-closure measures associated therewith.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law, or any predicate crime to any
Anti-Terrorism Law or, in any material respect, any predicate crime to any
Anti-Corruption Law, or has knowledge of facts or circumstances that any of its
operations is likely to be in violation of any Anti-Terrorism Law or, in any
material respect, in violation of any Anti-Corruption Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, Multiple Employer Plan
which is covered under Title IV of ERISA or subject to the minimum funding
standards under Section 412 or 430 of the Code, or Multiemployer Plan.

- 34 -

--------------------------------------------------------------------------------



Required Lenders shall mean:

(i) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(ii) If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning specified in Section 5.12 [Settlement Date
Procedures].

Restricted Payment shall mean any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of capital stock, or purchase, redemption or other
acquisition for value of any shares of any class of capital stock or other
securities or any warrants, rights or options to acquire any such shares or
other securities, now or hereafter outstanding.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," and thereafter as determined
by the Administrative Agent after giving effect to each applicable Assignment
and Assumption Agreement executed by such Lender and delivered to the
Administrative Agent, and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Credit Note shall mean any Revolving Credit Note of the Borrower in
the form of Exhibit 1.1(R) issued by the Borrower at the request of a Lender
evidencing the Revolving Credit Loans to such Lender, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country, region or territory subject to a
sanctions program maintained under any Anti-Terrorism Law.

- 35 -

--------------------------------------------------------------------------------



Sanctioned Person shall mean, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by (A) the Office of
Foreign Assets Control of the U.S. Department of the Treasury, U.S. Department
of the Treasury or the U.S. Department of State, or (B) to the extent applicable
to a Covered Entity, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (ii) any Person operating, organized or
resident in a Sanctioned County, (iii) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (i) or (ii), or (iv)
any Person otherwise the subject of any Sanctions.

Sanctions shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) to the
extent applicable to a Covered Entity, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

SEC Filings shall mean, as of the Closing Date, the Parent's Form 10-K, filed
with the SEC for the fiscal year ended September 30, 2018, and after the Closing
Date as of any date, the Parent’s Form 10-K filed with the SEC for its most
recently ended fiscal year, its Forms 10-Q filed with the SEC for the fiscal
quarters ending after such most recently ended fiscal year through such date and
any Form 8-K filed since the date of the most recent Form 10-Q.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.12 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on a particular date taking into
account any right of reimbursement, contribution or similar right available to
such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities as they mature in the normal
course of business, (iv) such Person has not incurred debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

Standard & Poor's shall mean S&P Global Ratings, a division of S&P Global Inc.

- 36 -

--------------------------------------------------------------------------------



Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled by such Person or one or more of such Person's
Subsidiaries.

Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.

Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $30,000,000.00.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.

Synthetic Lease shall mean any lease transaction under which the parties intend
that (i) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, or
appropriate successor thereto, and (ii) the lessee will be entitled to various
tax benefits ordinarily available to owners (as opposed to lessees) of like
property.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

- 37 -

--------------------------------------------------------------------------------



UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.10.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the words
"hereof," "herein," "hereunder," "hereto" and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; (vii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to prevailing Eastern Standard time in
New York, New York.

- 38 -

--------------------------------------------------------------------------------



1.3 Accounting Principles; Changes in GAAP.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate) as in effect from time to time, and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP as in effect from
time to time, in each case applied on a basis consistent. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Statements of the Borrower for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

1.4 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Commitments.

2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower at any time or from time to time on or
after the date hereof to, but not including, the Expiration Date, provided that,
after giving effect to each such Revolving Credit Loan the aggregate amount of
Revolving Credit Loans from such Lender shall not exceed such Lender's Revolving
Credit Commitment minus such Lender's Ratable Share of the amount of (a) Letter
of Credit Obligations and (b) outstanding Swing Loans (and if the aggregate
amount of Revolving Credit Loans from any Lender shall exceed such sum, the
Borrower shall immediately repay the amount of such excess); and provided
further that the Revolving Facility Usage at any time shall not exceed the
Revolving Credit Commitments of all the Lenders (and if the Revolving Facility
Usage shall exceed such sum, the Borrower shall immediately repay the amount of
such excess). Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.1. The outstanding principal amount of all
Revolving Credit Loans, together with accrued interest thereon, shall be due and
payable on the Expiration Date.

- 39 -

--------------------------------------------------------------------------------



2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC may at its discretion make Swing Loans to
the Borrower in Dollars at the Borrower's request as hereinafter provided, from
time to time after the date hereof to, but not including, the Expiration Date,
in an aggregate principal amount of up to but not in excess of the Swing Loan
Commitment, provided that the Revolving Facility Usage at any time (after giving
effect to any requested Swing Loan) shall not exceed the Revolving Credit
Commitments of all the Lenders. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.2. The outstanding principal
amount of all Swing Loans, together with accrued interest thereon, shall be due
and payable on the earlier of the Settlement Date applicable thereto or the
Expiration Date.

2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate amount of each Lender's
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
amount of Letter of Credit Obligations and outstanding Swing Loans. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent in Dollars for the account of each Lender, as
consideration for such Lender’s Revolving Credit Commitment hereunder according
to its Ratable Share, a nonrefundable commitment fee (the "Commitment Fee")
equal to the Applicable Commitment Fee Rate (computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Revolving Credit
Commitments and (ii) the Revolving Facility Usage (provided however, that solely
in connection with determining the share of each Lender in the Commitment Fee,
the Revolving Facility Usage with respect to the portion of the Commitment Fee
allocated to PNC shall include the full amount of the outstanding Swing Loans,
and with respect to the portion of the Commitment Fee allocated by the
Administrative Agent to all of the Lenders other than PNC, such portion of the
Commitment Fee shall be calculated (according to each such Lender's Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided, further, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.

- 40 -

--------------------------------------------------------------------------------



2.4 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, (i) not later than 1:00 p.m., three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans; and (ii) not later than 1:00
p.m., the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.4 or a request by telephone immediately
confirmed in writing by letter, facsimile or electronic mail in such form (each
a “Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation, provided such individual
purports to be an Authorized Officer. Each Loan Request shall be irrevocable and
shall specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed Revolving Credit Loans comprising each Borrowing Tranche, the amount of
which shall be in integral multiples of $1,000,000 and not less than $3,000,000
for each Borrowing Tranche to which the LIBOR Rate Option applies and not less
than the lesser of $1,000,000 and in integral multiples of $100,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the LIBOR Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the
case of a Borrowing Tranche to which the LIBOR Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

2.5 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Swing Loan Lender to make Swing Loans by
delivery to the Swing Loan Lender, not later than 2:00 p.m. on the proposed
Borrowing Date of a request therefor duly completed by an Authorized Officer
substantially in the form of Exhibit 2.5 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or electronic mail (each,
a “Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation, provided such individual
purports to be an Authorized Officer. Each Swing Loan Request shall be
irrevocable and shall specify (a) the proposed Borrowing Date, (b) the term of
the proposed Swing Loan, which shall be no less than one (1) day and no longer
than fourteen (14) days (such date, together with any earlier date on which PNC
makes demand for repayment thereof, the "Settlement Date"), and (c) the
principal amount of such Swing Loan, which shall not be less than $250,000.00
and shall be an integral multiple of $50,000.00. Each Swing Loan shall be
payable on demand, and, if no demand is made therefor, on the applicable
Settlement Date.

- 41 -

--------------------------------------------------------------------------------



2.6 Making Revolving Credit Loans and Swing Loans.

2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
for or with respect to Revolving Credit Loans pursuant to Section 2.4 [Revolving
Credit Loan Requests], notify the Lenders with Revolving Credit Commitments of
its receipt of such Loan Request specifying: (a) the proposed Borrowing Date and
the time and method of disbursement of the Revolving Credit Loans requested
thereby; (b) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (c) the apportionment among the Lenders
of such Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Lenders' Obligations etc.]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Conditions to Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date, provided that if any Lender fails
to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.3
[Presumptions by the Administrative Agent].

2.6.2 Making Swing Loans.

So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to Section
2.5 [Swing Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars
and immediately available funds at the Principal Office prior to 2:00 p.m. on
the Borrowing Date. Each Swing Loan shall bear interest at the Swing Loan
Interest Rate applicable thereto.

2.6.3 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Loan. Any prepayment by the Borrower that shall duplicate a payment by such
Lender shall be promptly returned to the Borrower in immediately available funds
or otherwise as shall be determined by the Borrower and Administrative Agent.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

- 42 -

--------------------------------------------------------------------------------



2.6.4 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.4 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.4
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.4 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

2.6.5 Swing Loans Under Cash Management Agreements.

In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.6.3 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5 [Swing Loan Requests], PNC as
the Swing Loan Lender may make Swing Loans to the Borrower in accordance with
the provisions of the agreements between the Borrower and such Swing Loan Lender
relating to the Borrower's deposit, sweep and other accounts at such Swing Loan
Lender and related arrangements and agreements regarding the management and
investment of the Borrower's cash assets as in effect from time to time (the
"Cash Management Agreements") to the extent of the daily aggregate net negative
balance in the Borrower's accounts which are subject to the provisions of the
Cash Management Agreements. Swing Loans made pursuant to this Section 2.6.5 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5 [Swing Loan Requests], (iii) be payable by the
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after such Swing Loan Lender has received written
notice of the occurrence of an Event of Default and so long as such shall
continue to exist, or, unless consented to by the Required Lenders, a Potential
Default and so long as such shall continue to exist, (v) if not repaid by the
Borrower in accordance with the provisions of the Cash Management Agreements, be
subject to each Lender's obligation pursuant to Section 2.6.4 [Borrowings to
Repay Swing Loans], and (vi) except as provided in the foregoing subsections (i)
through (v), be subject to all of the terms and conditions of this Section 2.

- 43 -

--------------------------------------------------------------------------------



2.7 Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and Swing Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a revolving credit Note and a swing
Note, dated the Closing Date payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment or Swing Loan Commitment, as
applicable, of such Lender.

2.8 Use of Proceeds.

The proceeds of the Loans shall be used by the Borrower (i) to refinance
existing Indebtedness under the Existing Credit Agreement, (ii) to fund ongoing
ordinary working capital purposes and (iii) for other general corporate purposes
(including Permitted Investments) of the Borrower and in accordance with Section
8.1.10 [Use of Proceeds], but in any event not to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law or, in any
material respect, in violation of any Anti-Corruption Law.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

The Borrower or any Loan Party may at any time prior to the Expiration Date
request the issuance of a standby letter of credit (each a "Letter of Credit")
for its own account, or the amendment or extension of an existing Letter of
Credit, by delivering or transmitting electronically, or having such other Loan
Party deliver or transmit electronically to the Issuing Lender (with a copy to
the Administrative Agent) a completed application for letter of credit, or
request for such amendment or extension, as applicable, in such form as the
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by the
Issuing Lender, in advance of the proposed date of issuance. The Borrower or any
Loan Party shall authorize and direct the Issuing Lender to name the Borrower as
the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof.

2.9.1.1 Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the date which is five (5) Business Days prior to the
Expiration Date unless, in the case of a Letter of Credit that Borrower requests
to expire after the Expiration Date (but not longer than twelve (12) months
after the Expiration Date), the Borrower Cash Collateralizes such Letter of
Credit in accordance with Section 2.9.1.2 hereof; and provided further that in
no event shall (i) the Letter of Credit Obligations exceed, at any one time, the
Letter of Credit Sublimit, or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments. Schedule 2.9.1 sets forth letters of
credit issued by PNC Bank, National Association, as issuing lender under the
Existing Credit Agreement, which are outstanding as of the Closing Date (the
"Existing Letters of Credit"). It is expressly agreed that the Existing Letters
of Credit are Letters of Credit under this Agreement. Each request by the
Borrower for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Borrower that it shall be in compliance
with the preceding sentence and with Section 7 [Conditions of Lending and
Issuance of Letters of Credit] after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

- 44 -

--------------------------------------------------------------------------------



2.9.1.2 Upon the request of Administrative Agent, (i) if any Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an Letter of Credit Borrowing, or (ii) if, on the
Expiration Date, any Letter of Credit Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize in an
amount equal to one hundred and five percent (105%) of the then-outstanding
amount of all Letter of Credit Obligations. Borrower hereby grants to
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, a
security interest in all cash collateral pledged pursuant to this Section or
otherwise under this Agreement.

2.9.1.3 Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.9.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the "Letter of Credit Fee") equal to the Applicable Letter
of Credit Fee Rate on the daily amount available to be drawn under each Letter
of Credit, and (ii) to the Issuing Lender for its own account a fronting fee
equal to 0.125% per annum on the daily amount available to be drawn under each
Letter of Credit. All Letter of Credit Fees and fronting fees shall be computed
on the basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender's sole account the Issuing Lender's then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

- 45 -

--------------------------------------------------------------------------------



2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 p.m. on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 p.m. on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to Section
2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Lender so notified fails to make available to the Administrative Agent for the
account of the Issuing Lender the amount of such Lender's Ratable Share of such
amount by no later than 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender's obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

- 46 -

--------------------------------------------------------------------------------



2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1 because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a "Letter
of Credit Borrowing") in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender's payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.9.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a "Participation Advance") from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

- 47 -

--------------------------------------------------------------------------------



2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender's
application and agreement for letters of credit and the Issuing Lender's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto; provided that
each Loan Party agrees that all instructions provided to the Administrative
Agent by a Loan Party with respect to any Letter of Credit shall be provided in
writing.

2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

- 48 -

--------------------------------------------------------------------------------



(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

- 49 -

--------------------------------------------------------------------------------



(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (a) the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (b) the wrongful dishonor by
the Administrative Agent or any of Administrative Agent's Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

2.9.9 Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender's gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys' fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

- 50 -

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

- 51 -

--------------------------------------------------------------------------------



2.10 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's Letter of
Credit Obligations during the period such Defaulting Lender's Letter of Credit
Obligations are cash collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and

(e) if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

- 52 -

--------------------------------------------------------------------------------



(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11 Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. The Borrower may, at any time prior to
the Expiration Date up to two (2) times, request that (1) the current Lenders
increase their Revolving Credit Commitments (any current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an "Increasing
Lender") or (2) one or more new lenders (each a "New Lender") join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:

(a) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(b) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

- 53 -

--------------------------------------------------------------------------------



(c) Representations and Warranties. The representations and warranties of each
Loan Party set forth in Section 6 [Representations and Warranties] (other than
the representations and warranties contained in the first sentence of Section
6.1.6 [Litigation], the last sentence of Section 6.1.8 [Historical Statements;
No Material Adverse Change], and Section 6.1.19 [Environmental Matters]) and in
the other Loan Documents shall be true on and as of the date of such extension
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein), and the Loan Parties shall have performed and complied with all
covenants and conditions hereof.

(d) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $350,000,000.

(e) Minimum Revolving Credit Commitments. The aggregate increased amount of the
Revolving Credit Commitments shall be at least $50,000,000; and

(f) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(g) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender's Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment.

(h) Approval of New Lenders. Any New Lender shall be subject to the reasonable
approval of the Administrative Agent.

(i) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(j) New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

- 54 -

--------------------------------------------------------------------------------



(ii) Treatment of Outstanding Loans and Letters of Credit.

(a) Repayment of Outstanding Loans; Borrowing of New Loans. On the on the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower's indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this Section
2.11.

(b) Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

2.12 Extension of the Expiration Date.

(i) Request for Extension. The Borrower may, by notice to Administrative Agent
(who shall promptly, and in any event not later than the next Business Day,
notify the Lenders) delivered on any Business Day not less than sixty (60) days
prior to the Expiration Date then in effect hereunder (the “Existing Expiration
Date”) request that each Lender extend such Lender’s Expiration Date to the date
that is one year after the Existing Expiration Date then in effect (the
“Extended Expiration Date”). The Borrower may only request an Extended
Expiration Date up to two (2) times pursuant to this Section 2.12. The Business
Date upon which any Extended Expiration Date is effective, upon satisfaction of
each of the requirements of this Section 2.12, is referred to in this Section
2.12 as an “Extension Effective Date.”

(ii) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is fifteen (15) Business Days after the Business Day on which the
Administrative Agent makes the Borrower’s extension request available to the
Lenders (the “Lender Decision Date”), advise the Administrative Agent whether or
not such Lender agrees to such extension with respect to its applicable
Commitments or Loans (each Lender that determines to so extend its Expiration
Date with respect to its applicable Commitments or Loans, an “Extending
Lender”). Each Lender that determines to extend its Expiration Date with respect
to its applicable Commitments or Loans shall notify the Administrative Agent of
such fact promptly after such determination (but in any event no later than the
Lender Decision Date), and any Lender that does not so advise the Administrative
Agent on or before the Lender Decision Date or determines to not extend its
Expiration Date (a “Non-Extending Lender”) with respect to its applicable
Commitment or Loans shall be deemed to be a Non-Extending Lender. The election
of any Lender to agree to such request for an extension of the Expiration Date
(whether an Existing Expiration Date or Extended Expiration Date) shall not
obligate any other Lender to so agree, and it is understood and agreed that no
Lender shall have any obligation whatsoever to agree to any such request.

- 55 -

--------------------------------------------------------------------------------



(iii) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section 2.12
promptly after the Administrative Agent’s receipt thereof and, in any event, no
later than the date that is five (5) Business Days after the Lender Decision
Date.

(iv) Additional Commitment Lenders. The Borrower shall have the right, but shall
not be obligated, on or before the Existing Expiration Date in accordance with
the procedures provided in Section 5.6.2 [Replacement of a Lender] as if such
Non-Extending Lender was an Non-Consenting Lender thereunder, to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more assignees (each, an “Additional Commitment Lender”), each
of which Additional Commitment Lenders shall have entered into an Assignment and
Assumption Agreement (in accordance with and subject to the restrictions
contained in Section 11.8.2 [Assignments by Lenders], with the Borrower or such
Additional Commitment Lender obligated to pay any applicable processing or
recordation fee) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the Existing
Expiration Date for such Non-Extending Lender, assume a Commitment and/or Loans
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment and/or Loans shall be in addition to such Lender’s Commitment and
Loans hereunder on such date). On the Extension Effective Date, each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder.

(v) Conditions to Effectiveness of Extensions. No Extension Effective Date may
occur unless and until:

(A) the Extending Lenders and the Additional Commitment Lenders who have
complied with the preceding subsection (iv) of this Section 2.12, when combined,
comprise Required Lenders;

(B) no Default or Event of Default shall have occurred and be continuing on such
date and after giving effect to the Extended Expiration Date;

(C) the representations and warranties of each Loan Party set forth in Section 6
[Representations and Warranties] (other than the representations and warranties
contained in the first sentence of Section 6.1.6 [Litigation], the last sentence
of Section 6.1.8 [Historical Statements; No Material Adverse Change], and
Section 6.1.19 [Environmental Matters]) and in the other Loan Documents shall be
true on and as of the date of such extension with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein), and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; and

(D) the Administrative Agent shall have received a certificate from the Borrower
signed by an authorized officer of the Borrower (A) certifying the accuracy of
the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by each Borrower approving or consenting to such extension.

- 56 -

--------------------------------------------------------------------------------



(vi) Expiration Date for Non-Extending Lenders. On the Expiration Date as to
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate, and (ii) Borrower shall repay the Loans and all other
outstanding Obligations owed to such Non-Extending Lender.

(vii) Amendment. In connection with any Extended Expiration Date, and concurrent
with the relevant Extension Effective Date, the Borrower, Administrative Agent
and Required Lenders may make such amendments to this Agreement as the
Administrative Agent and/or Required Lenders determine to be reasonably
necessary to effectuate such Extended Expiration Date. This Section shall
supersede Sections 5.2 [Pro Rata Treatment of Lenders]. 5.3 [Sharing of Payments
by Lenders] and 11.1 [Modifications, Amendments or Waivers].

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than six (6) Borrowing Tranches in the aggregate among
all of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrower may not request, convert to, or
renew the LIBOR Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the LIBOR Rate
Option shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrower to pay any indemnity under Section 5.11 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender's highest lawful
rate, the rate of interest on such Lender's Loan shall be limited to such
Lender's highest lawful rate.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

- 57 -

--------------------------------------------------------------------------------



(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], the Swing Loans shall bear
interest, as agreed by the Swing Loan Bank and the Borrower, (i) at the Base
Rate Option applicable to Revolving Credit Loans, or (ii) if applicable, at the
applicable rate set forth in any Cash Management Agreement.

4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of, and not less than, the respective amounts set forth in Section 2.4
[Revolving Credit Loan Requests]; and

4.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, each Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full. The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.

- 58 -

--------------------------------------------------------------------------------



4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender’s Rights].

- 59 -

--------------------------------------------------------------------------------



4.4.3 Administrative Agent's and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (a) the
Lenders, in the case of such notice given by the Administrative Agent, or (b)
such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.11 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.

4.6 Successor LIBOR Rate Index.

(i) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 4.4 [LIBOR Rate Unascertainable, Etc.] have arisen and are
unlikely to be temporary, or (ii) the circumstances set forth in Section 4.4
have not arisen but the applicable supervisor or administrator (if any) of the
LIBOR Rate or an Official Body having jurisdiction over the Administrative Agent
has made a public statement identifying the specific date after which the LIBOR
Rate shall no longer be used for determining interest rates for loans (either
such date, a "LIBOR Termination Date"), or (b) a rate other than the LIBOR Rate
has become a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. market, then the Administrative Agent may (in consultation
with the Borrower) choose a replacement index for the LIBOR Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR Rate-based interest rate in effect prior to its replacement.

- 60 -

--------------------------------------------------------------------------------



(ii) The Administrative Agent and the Loan Parties shall enter into an amendment
to this Agreement to reflect, as determined in accordance with the preceding
clause (i) of this Section, the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent (in consultation with the Borrower), for the implementation
and administration of the replacement index-based rate. Notwithstanding anything
to the contrary in this Agreement or the other Loan Documents (including,
without limitation, Section 11.1 [Modifications, Amendments or Waivers], such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless the
Administrative Agent receives, on or before such tenth (10th) Business Day, a
written notice from the Required Lenders stating that such Lenders object to
such amendment.

(iii) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.

(iv) Until an amendment reflecting a new replacement index in accordance with
this Section 4.6 is effective, each advance, conversion and renewal of a Loan
under the LIBOR Rate Option will continue to bear interest with reference to the
LIBOR Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which the LIBOR Rate Option would otherwise apply shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

(v) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement.

- 61 -

--------------------------------------------------------------------------------



5.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees and Letter of Credit Fees (but
excluding the Administrative Agent's Fee and the Issuing Lender's fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Sections 2.12 [Extension of the Expiration Date],
4.4.3 [Administrative Agent's and Lender's Rights] in the case of an event
specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2 [Replacement
of a Lender] or 5.9 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and Letter of Credit Fees, as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC according to Section
2.6.4 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker's
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

- 62 -

--------------------------------------------------------------------------------



(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on the 90th day of such Interest Period. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).

- 63 -

--------------------------------------------------------------------------------



5.6 Voluntary Prepayments.

5.6.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.6.2 [Replacement of a Lender] below, in Section 5.9 [Increased Costs] and
Section 5.11 [Indemnity]). Whenever the Borrower desires to prepay any part of
the Loans, it shall provide a prepayment notice to the Administrative Agent by
1:00 p.m. at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans or no later than 1:00 p.m. on the date of prepayment of
Swing Loans, setting forth the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y) the total principal amount of such prepayment which, with respect to Loans
to which the Base Rate Option applies, shall not be less than $500,000 for any
Revolving Credit Loan unless such repayment is of the total amount outstanding
with regard to such Revolving Credit Loan and which, with respect to Swing
Loans, shall not be less than $500,000 unless such repayment is of the total
amount outstanding with regard to such Swing Loan; and

(z) the total principal amount of such prepayment, which, with respect to Loans
to which the LIBOR Rate Option applies, shall not be less than $1,000,000 for
any Revolving Credit Loan unless such repayment is of the total amount
outstanding with regard to such Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Swing Loans and second
to the Revolving Credit Loans; and (ii) after giving effect to the allocations
in clause (i) above and in the preceding sentence, first to Loans to which the
Swing Loan Interest Rate applies, second to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower's Obligation to indemnify the Lenders
under Section 5.11 [Indemnity].

- 64 -

--------------------------------------------------------------------------------



5.6.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.9 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.10 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
(v) is a Non-Extending Lender under Section 2.12 [Extension of the Expiration
Date] or (vi) is a Non-Consenting Lender referred to in Section 11.1
[Modifications, Amendments or Waivers], then in any such event the Borrower may,
at its sole expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.8 [Successors and Assigns]), all of its interests, rights (other than
existing rights to payments pursuant to Sections 5.9 [Increased Costs] or 5.10
[Taxes]) and obligations under this Agreement and the related Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.11 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.9.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.10 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.9 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.10 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.9 [Increased Costs] or
Section 5.10 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

- 65 -

--------------------------------------------------------------------------------



5.7 Voluntary Commitment Reductions.

The Borrower shall have the right, upon not less than five (5) Business Days'
written irrevocable notice to the Administrative Agent, to terminate the
Commitments or, from time to time, to reduce the amount of the Commitments,
which notice shall specify the date and amount of any such reduction and
otherwise be substantially in the form of Exhibit 5.7 (a "Commitment Reduction
Notice"). Any such reduction shall be in a minimum amount equal to $5,000,000 or
an integral multiple thereof, unless the Commitments are reduced to zero and
this Agreement is terminated, provided, that the Revolving Credit Commitments
may not be reduced below the aggregate principal amount of the Revolving
Facility Usage. Each reduction of Revolving Credit Commitments shall ratably
reduce the Revolving Credit Commitments of the Lenders.

5.8 Interbank Market Presumption.

Except as otherwise expressly provided herein, for all purposes of this
Agreement and each Note with respect to any aspects of the LIBOR Rate or any
Loan under the LIBOR Rate Option, each Lender and Administrative Agent shall be
presumed to have obtained rates, funding, currencies, deposits, and the like in
the London interbank market regardless whether it did so or not; and, each
Lender's and the Administrative Agent's determination of amounts payable under,
and actions required or authorized by, Sections 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available] and 5.9 [Increased Costs]
shall be calculated, at each Lender's and Administrative Agent's option, as
though each Lender and Administrative Agent funded its pro rata share of each
Borrowing Tranche of Loans under the LIBOR Rate Option through the purchase of
deposits of the types and maturities corresponding to the deposits used as a
reference in accordance with the terms hereof in determining the LIBOR Rate
applicable to such Loans, whether in fact that is the case.

5.9 Increased Costs.

5.9.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

- 66 -

--------------------------------------------------------------------------------



5.9.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender's or the Issuing Lender's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's or the Issuing Lender's capital or on the capital of
such Lender's or the Issuing Lender's holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company for any such reduction suffered.

5.9.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.9.1 [Increased Costs
Generally] or 5.9.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

5.9.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the Issuing
Lender's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

- 67 -

--------------------------------------------------------------------------------



5.10 Taxes.

5.10.1 Issuing Lender. For purposes of this Section 5.10, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA.

5.10.2 Payments Free of Taxes.

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Administrative Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Administrative Agent, then the applicable Withholding Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.10
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.10.3 Payment of Other Taxes by the Loan Parties.

The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

5.10.4 Indemnification by the Loan Parties.

The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.10 [Taxes]) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

5.10.5 Indemnification by the Lenders.

Each Lender shall severally indemnify the Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender's failure to comply with the provisions of Section 11.8.4
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.10.5 [Indemnification by the
Lenders].

- 68 -

--------------------------------------------------------------------------------



5.10.6 Evidence of Payments.

As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.10 [Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

5.10.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.10.7(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

- 69 -

--------------------------------------------------------------------------------



(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.10.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN or IRS For W-8BEN-E,
as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.10.7(B) or Exhibit 5.10.7(C), IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 5.10.7(D) on behalf of each
such direct and indirect partner;

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

- 70 -

--------------------------------------------------------------------------------



(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (4), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.10.8 Treatment of Certain Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.10 [Taxes] (including by the payment of additional amounts
pursuant to this Section 5.10 [Taxes]), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 5.10 [Taxes] with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 5.10.8 [Treatment of Certain Refunds] (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 5.10.8 [Treatment
of Certain Refunds]), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 5.10.8 [Treatment
of Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

- 71 -

--------------------------------------------------------------------------------





5.10.9 Survival.

Each party's obligations under this Section 5.10 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.

5.11 Indemnity.

In addition to the compensation or payments required by Section 5.9 [Increased
Costs]or Section 5.10 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
but excluding any loss of the Applicable Margin) which such Lender sustains or
incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests for a Loan to which a LIBOR
Rate Option applies, whether under Section 2.4 [Revolving Credit Loan Requests;
Swing Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.6 [Voluntary Prepayments], or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.12 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates. Not later than
11:00 a.m. on the Settlement Date, the Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans and the
Swing Loans (each a "Required Share"). Prior to 2:00 p.m. on such Settlement
Date, each Lender shall pay to the Administrative Agent the amount equal to the
difference between its Required Share and its Revolving Credit Loans, and the
Administrative Agent shall pay to each Lender its Ratable Share of all payments
made by the Borrower to the Administrative Agent with respect to the Revolving
Credit Loans. The Administrative Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.12 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.

- 72 -

--------------------------------------------------------------------------------



6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

6.1.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where the
failure to be so licensed or qualified could reasonably be expected to result in
a Material Adverse Change.

6.1.2 Subsidiaries.

As of the date hereof, the Borrower has no Subsidiaries.

6.1.3 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors' rights generally or limiting the right of specific
performance.

- 73 -

--------------------------------------------------------------------------------



6.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens that may be granted under the Loan Documents).

6.1.6 Litigation.

Except as set forth in the SEC Filings, there are no actions, suits, proceedings
or investigations (other than Environmental Complaints which are specifically
addressed in Section 6.1.19 [Environmental Matters]) pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which could reasonably be expected to result in any Material
Adverse Change.

6.1.7 Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens (other than Environmental
Complaints which are specifically addressed in Section 6.1.19 [Environmental
Matters]) except Permitted Liens, and subject to the terms and conditions of the
applicable leases, except where the failure to hold such properties, assets and
other rights subject to such terms and conditions could reasonably be expected
to result in a Material Adverse Change. All leases of property are in full force
and effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby to the extent
that the failure of such leases to be in full force or effect or have obtained
any such consent could reasonably be expected to result in a Material Adverse
Change.

- 74 -

--------------------------------------------------------------------------------



6.1.8 Historical Statements; No Material Adverse Change.

6.1.8.1 Historical Statements.

(a) The Borrower has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of the end of the fiscal
year ended September 30, 2018 (the "Historical Statements").

(b) The Historical Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and (iii)
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, required
to be reflected on the Historical Statements under GAAP.

6.1.8.2 No Material Adverse Change.

Since September 30, 2018, no Material Adverse Change has occurred.

6.1.9 Use of Proceeds; Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U) in violation or Regulations U. No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any other purpose, in each case in violation
of the provisions of the regulations of the Board of Governors of the Federal
Reserve System. Margin stock does not, and will not, constitute, more than 25%
of the value of the consolidated assets of the Borrower and its Subsidiaries.

6.1.10 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, together with the information
contained in the SEC Filings, taken as a whole, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not materially misleading.

- 75 -

--------------------------------------------------------------------------------



6.1.11 Taxes.

All federal, state and material local and other Tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all Taxes which have or may become due pursuant to said returns or to
assessments received, except to the extent that (i) such Taxes are being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions if any, as shall be required
by GAAP, shall have been made, or (ii) the failure to so pay or so contest such
Taxes could not reasonably be expected to result in a Material Adverse Change.

6.1.12 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement as a condition to the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 6.1.12, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 6.1.12.

6.1.13 No Event of Default; Compliance With Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation could reasonably be expected to result in
a Material Adverse Change.

6.1.14 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or has the
contractual right to use all the patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
reasonably necessary to own and operate its properties and to carry on its
business as presently conducted and planned to be conducted by such Loan Party
or Subsidiary, without known possible, alleged or actual conflict with the
rights of others, except where the failure to do so could not reasonably be
expected to have a Material Adverse Change. The Borrower has all necessary State
of New Jersey, Board of Public Utilities licenses, permits, franchises and
approvals necessary for the conduct of its business and for its entry into, and
performance under, the Loan Documents, except where the failure to have such
licenses, permits, franchises and approvals could not reasonably be expected to
have a Material Adverse Change.

6.1.15 [Reserved].

6.1.16 Compliance With Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.19 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

- 76 -

--------------------------------------------------------------------------------



6.1.17 Investment Companies.

None of the Loan Parties or any Subsidiaries of any Loan Party is an "investment
company" registered or required to be registered under the Investment Company
Act of 1940 or under the "control" of an "investment company" as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
"investment company" or under such "control".

6.1.18 Plans and Benefit Arrangements.

(a) The Borrower and each other member of the ERISA Group are in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans, Multiple Employer Plans and Multiemployer Plans except where any instance
of noncompliance could not reasonably be expected to result in a Material
Adverse Change. There has been no Prohibited Transaction with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan, in either case
which could reasonably be expected to result in a Material Adverse Change. The
Borrower and all other members of the ERISA Group have made when due any and all
material payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto
except for any failure that could not reasonably be expected to result in a
Material Adverse Change. With respect to each Plan and Multiple Employer Plan,
the Borrower and each other member of the ERISA Group (i) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (ii) have not incurred any material liability to the PBGC which has not
been paid in the ordinary course, and (iii) have not had asserted against them
any penalty for failure to fulfill the minimum funding requirements of ERISA,
except in each case for any failure that could not reasonably be expected to
result in a Material Adverse Change. All Plans, Benefit Arrangements and, to the
best knowledge of Borrower, Multiple Employer Plans and Multiemployer Plans have
been administered in all material respects in accordance with their terms and
applicable Law except for any failure that could not reasonably be expected to
result in a Material Adverse Change.

(b) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred, or is reasonably expected to occur with respect to any Plan except
for any failure that could not reasonably be expected to result in a Material
Adverse Change.

(c) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan which could reasonably be expected
to result in a Material Adverse Change. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA which, in either case, could reasonably be expected to result in a
Material Adverse Change.

- 77 -

--------------------------------------------------------------------------------



6.1.19 Environmental Matters.

Except as set forth in the SEC Filings, none of the Loan Parties or any
Subsidiaries of any Loan Party has received any Environmental Complaint which
could reasonably be expected to result in a Material Adverse Change. There are
no pending or, to any Loan Party's knowledge, threatened Environmental
Complaints relating to any Loan Party or Subsidiary of any Loan Party or any of
the Properties or, to any Loan Party's knowledge, any prior owner, operator or
occupant of any of the Properties pertaining to, or arising out of, any
Contamination or violations of Environmental Laws or Environmental Permits which
could reasonably be expected to result in a Material Adverse Change. The Loan
Parties and their Subsidiaries are in compliance with all applicable
Environmental Laws in all jurisdictions in which any Loan Party or Subsidiary of
any Loan Party is doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. The Loan Parties
and their Subsidiaries hold and are operating in compliance with Environmental
Permits, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

6.1.20 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party except Indebtedness of such Loan Party to the extent secured by
Permitted Liens. There is no Lien upon or with respect to any of the properties
or income of any Loan Party of any Loan Party which secures indebtedness or
other obligations of any Person except for Permitted Liens.

6.1.21 Permitted Related Business Opportunities.

The information set forth on Schedule 6.1.21 is true, complete and correct in
all material respects and sets forth a list of the Investments in Permitted
Related Business Opportunities by the Loan Parties and their Subsidiaries as of
the Closing Date and includes, without limitation, the amount and nature of each
such Investment, a description of the activities engaged in by the Loan Parties
and their Subsidiaries in connection with such Investment, and a description of
the activities engaged in by the Person in which the Investment has been made.

6.1.22 Anti-Terrorism Laws; Anti-Corruption Laws. (i) No Covered Entity is a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or to the Borrower’s knowledge
derives any of its income from, investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law, (iii) the Borrower has in effect a Code of Conduct designed to promote
compliance by the Covered Entities with Anti-Terrorism Laws and applicable
Sanctions and, in all material respects, with Anti-Corruption Laws, and (iv) the
Borrower, each Subsidiary of the Borrower, each of their respective directors
and officers and, to the knowledge of the Borrower, the employees and agents of
the Borrower and its Subsidiaries, are in compliance in all material respects
with Anti-Corruption Laws.

- 78 -

--------------------------------------------------------------------------------



6.1.23 Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Loan Parties and their Subsidiaries, on a consolidated
basis, are Solvent.

6.1.24 Beneficial Ownership Exemption. The Borrower is exempt from the “legal
entity customer” definition under 31 C.F.R. §1010.230(e)(2) with respect to
beneficial ownership certification.

6.1.25 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof required to have been performed and complied with
on or prior to the Closing Date, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of each of
the Loan Parties, dated the Closing Date and signed by the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or other Authorized
Officer of each of the Loan Parties, to each such effect.

7.1.2 Secretary's Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties (or an Authorized Officer if
there is no Secretary or Assistant Secretary of any such Loan Party), certifying
as appropriate as to:

- 79 -

--------------------------------------------------------------------------------



(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

7.1.3 Opinion of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of (a) Troutman Sanders LLP, counsel for the Loan
Parties (who may rely on the opinions of such other counsel and Certificates of
the Borrower's in-house counsel as may be reasonably acceptable to the
Administrative Agent), dated the Closing Date, and (b) Alex Gonzalez, in-house
counsel for the Loan Parties, in his capacity as Assistant General Counsel,
dated the Closing Date, in each case covering such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request.

7.1.4 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request. The Administrative Agent shall
have received this Agreement executed by the Borrower and each Lender and the
Notes executed by the Borrower.

7.1.5 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders to the extent not previously paid
all fees accrued through the Closing Date and the costs and expenses for which
the Administrative Agent and the Lenders are entitled to be reimbursed.

7.1.6 Consents.

The material consents, if any, required to effectuate the transactions
contemplated hereby as set forth on Schedule 6.1.12 shall have been obtained,
including without limitation all material and necessary consents from the State
of New Jersey, Board of Public Utilities.

- 80 -

--------------------------------------------------------------------------------



7.1.7 Material Adverse Change.

Since September 30, 2018, no Material Adverse Change shall have occurred. The
Loan Parties’ execution and delivery of this Agreement shall constitute their
representation to such effect.

7.1.8 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders.

7.1.9 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

7.1.10 Termination of Commitments and Repayment of Outstanding Indebtedness.

The Borrower shall have repaid all obligations, indebtedness, interest fees,
expenses and other amounts due and owing under the Existing Credit Agreement,
all commitments to lend thereunder shall have been irrevocably terminated and
all letters of credit issued thereunder shall have been terminated, all to the
satisfaction of the Administrative Agent.

7.1.11 Regulatory Approvals.

All regulatory approvals and consents and licenses necessary for the
consummation of the transactions contemplated hereunder shall have been
completed and there shall be an absence of any legal or regulatory prohibitions
or restrictions in respect of the transactions contemplated hereunder.

7.1.12 Lien Searches.

The Administrative Agent shall have received lien searches in acceptable scope
and with acceptable results.

7.1.13 Additional Information.

The Administrative Agent and each Lender shall have received such information
and documentation as may reasonably be requested by the Administrative Agent or
any Lender from time to time for purposes of compliance by the Administrative
Agent and such Lender with applicable laws (including without limitation the USA
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

- 81 -

--------------------------------------------------------------------------------



7.1.14 Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit.

At the time of making any Loans or issuing, extending or increasing any Letters
of Credit and after giving effect to the proposed extensions of credit: (i) the
representations, warranties of the Loan Parties shall then be true and correct
in all respects (in the case of any representation or warranty containing a
materiality modification) or in all material respects (in the case of any
representation or warranty not containing a materiality modification) with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties were true and correct
in all respects on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, and (iii) the Borrower shall have delivered to the Administrative
Agent a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be.

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except (i) where the
lack of legal existence of any Subsidiary or the failure to be so licensed or
qualified could not reasonably be expected to have a Material Adverse Change, or
(ii) as otherwise expressly permitted in Section 8.2.5 [Liquidations, Mergers,
Etc.] or Section 8.2.6 [Dispositions of Assets or Subsidiaries]. The Borrower
shall maintain all State of New Jersey, Board of Public Utilities licenses,
permits, franchises and approvals necessary for the conduct of its business and
for its entry into, and performance under, the Loan Documents, except where the
failure to have such licenses, permits, franchises and approvals could not
reasonably be expected to have a Material Adverse Change.

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
Taxes upon it or any of its properties, assets, income or profits, prior to the
date on which penalties attach thereto, except to the extent that such Taxes are
being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made, but only to the
extent that failure to discharge any such liabilities would not result in any
additional liability which could reasonably be expected to result in a Material
Adverse Change.

- 82 -

--------------------------------------------------------------------------------



8.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

8.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof (except for asset dispositions not
restricted under Section 8.2.6 [Dispositions of Assets and Subsidiaries]).

8.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same could constitute a Material Adverse Change.

8.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection, and, except after the
occurrence and during the continuation of an: Event of Default, any such visit
or inspection shall occur during regular business hours. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent, and except after the occurrence and
during the continuation of an Event of Default, any such audit (whether by the
Administrative Agent or any Lender) shall be at the sole cost and expense of the
Administrative Agent or such Lender, as the case may be.

- 83 -

--------------------------------------------------------------------------------



8.1.7 Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper. books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8 Plans and Benefit Arrangements.

The Borrower shall, and shall cause each of its Subsidiaries and each other
member of the ERISA Group to, comply with ERISA, the Code and other applicable
Laws applicable to Plans and Benefit Arrangements except where such failure,
alone or in conjunction with any other failure, would not reasonably be expected
to result in a Material Adverse Change. Without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any of its Subsidiaries and any member of the ERISA Group to be funded in
accordance with the minimum funding requirements of ERISA and shall make, and
cause each member of the ERISA Group to make, in a timely manner, all
contributions due to Plans, Benefit Arrangements and Multiemployer Plans, except
where any such failure, alone or in conjunction with any other failure, could
not reasonably be expected to result in a Material Adverse Change.

8.1.9 Compliance With Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all material respects,
provided that it shall not be deemed to be a violation of this Section 8.1.9 if
any failure to comply with any Law would not result in fines, penalties, costs
associated with the performance of any Remedial Actions, other similar
liabilities or injunctive relief which in the aggregate could not reasonably be
expected to result in a Material Adverse Change. Without limiting the generality
of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate could not
reasonably be expected to result in a Material Adverse Change.

8.1.10 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for general corporate purposes of the Borrower and for working capital of
the Borrower (including, without limitation (a) the use of Letters of Credit to
support obligations arising in the ordinary course of the business of the Loan
Parties, as such business is permitted to be conducted pursuant to Section 8.2.9
[Continuation of or Change in Business] (b) to support the issuance by the
Borrower of short term notes in the commercial paper market and (c) to repay and
terminate Indebtedness outstanding under the Existing Credit Agreement).

- 84 -

--------------------------------------------------------------------------------



8.1.11 [Reserved].

8.1.12 Anti-Terrorism Laws and Anti-Corruption Laws. (i) No Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, or (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law, (iii) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event, and (iv) none of the Borrower, any of its
Subsidiaries, any of their respective directors or officers or, to the knowledge
of the Borrower, any employee or agent of the Borrower or its Subsidiaries,
shall engage in any material dealings or transactions prohibited by any
Anti-Corruption Law.

8.1.13 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
8.1.12 or otherwise under this Agreement or any other Loan Document, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.12 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.12 constitute, and this Section 8.1.12 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

8.1.14 Additional Information. Each Loan Party shall provide to the
Administrative Agent and the Lenders such information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent and such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer”, “beneficial ownership” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

8.1.15 Joinder of Guarantors. Any Subsidiary of the Borrower which is required
to join this Agreement as a Guarantor pursuant to Section 8.2.8 [Subsidiaries]
shall (i) execute and deliver to the Administrative Agent a Guarantor Joinder
pursuant to which it shall join as a Guarantor each of the documents to which
the Guarantors are parties; and (ii) execute and deliver to the Administrative
Agent documents in the forms described in Section 7.1.2 [Secretary's
Certificate] modified as appropriate to relate to such Subsidiary and (iii)
satisfy such other requirements as reasonably requested by the Administrative
Agent. The Loan Parties shall deliver such Guarantor Joinder and related
documents to the Administrative Agent within fifteen (15) Business Days after
the date of the filing of such Subsidiary's articles of incorporation if the
Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation,
or other applicable date of first existing as a Subsidiary.

- 85 -

--------------------------------------------------------------------------------



8.2 Negative Covenants.

8.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness of the Borrower incurred pursuant to the First Mortgage
Indenture and certain loan agreements and promissory notes identified on
Schedule 8.2.1 prior to or as of the Closing Date, and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

(iii) Indebtedness among Loan Parties;

(iv) Indebtedness arising under any Permitted Commodity Hedging Transaction or
any other Hedging Transaction entered into by the Borrower; provided that such
obligations are (or were) entered into by such Person for the purpose of
mitigating risks associated with liabilities, commitments, investments, assets
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person (in the case of Hedging Transactions
with respect to commodities, in accordance with the definition of Permitted
Commodity Hedging Transaction), and not for speculative purposes;

(v) Guaranties of any Subsidiary of the Borrower of Indebtedness of the Borrower
permitted hereunder;

(vi) Indebtedness of an Acquired Person which (x) existed prior to the
consummation of the Permitted Acquisition in connection with which such Acquired
Person was acquired by a Loan Party, and (y) was not incurred in contemplation
of or in connection with such Permitted Acquisition; provided that at the time
of the incurrence of such Indebtedness, the Borrower is in compliance with
Section 8.2.12 [Maximum Leverage Ratio] both before and after such incurrence;
and

- 86 -

--------------------------------------------------------------------------------



(vii) additional Indebtedness of the Borrower or any Subsidiary incurred after
the Closing Date (including, without limitation, additional Indebtedness under
the First Mortgage Indenture or the loan agreements and promissory notes
identified on Schedule 8.2.1, or under a New Mortgage Indenture), so long as
before and immediately after the incurrence of such Indebtedness, the Borrower
and its Subsidiaries are in compliance with Section 8.2.12 [Maximum Leverage
Ratio]) and no Event of Default would otherwise be caused thereby.

8.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens and extensions or
renewals of Permitted Liens; provided in each case that the Indebtedness secured
thereby is not restricted under Section 8.2.1 [Indebtedness].

8.2.3 [Reserved].

8.2.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any Investment, except:

(i) Permitted Investments;

(ii) Investments in Loan Parties;

(iii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iv) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(v) Investments consisting of the indorsement by the Borrower or any Subsidiary
of negotiable instruments payable to such Person for deposit or collection in
the ordinary course of business;

(vi) Investments also constituting (a) Indebtedness permitted under Section
8.2.1 [Indebtedness], (b) Permitted Acquisitions permitted under Section 8.2.5
[Liquidations, Consolidations, Mergers, Acquisitions], (c) Restricted Payments
permitted under Section 8.2.15 [Restricted Payments], or (d) Off-Balance Sheet
Financings permitted under Section 8.2.17 [Off-Balance Sheet Financings];

(vii) Investments in the form of joint ventures engaged in a Permitted Business;

- 87 -

--------------------------------------------------------------------------------



(viii) other Investments; provided that at the time of the making of such
Investment, the Borrower is in compliance with Section 8.2.16 [Maximum Leverage
Ratio] both before and after the making of such Investment.

8.2.5 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:

(a) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties,

(b) any Subsidiary of the Borrower that is not a Loan Party may dissolve,
liquidate or wind-up its affairs or may consolidate or merge into the Borrower
or any other Subsidiary of the Borrower, provided that if any such merger or
consolidation is with a Loan Party, the entity surviving or resulting from such
merger or consolidation shall be a Loan Party, and

(c) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (a) all of the ownership interests of another Person or
(b) substantially all of assets of another Person or of a business or division
of another Person (each a "Permitted Acquisition"), provided that each of the
following requirements is met:

(1) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall, if required to be a Guarantor under Section 8.2.8
[Subsidiaries], execute a Guarantor Joinder and join this Agreement as a
Guarantor in accordance with Section 8.1.15 [Joinder of Guarantors];

(2) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(3) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be engaged in a
Permitted Business;

(4) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition, including without
limitation pro forma compliance with Section 8.2.16 [Maximum Leverage Ratio];
and

(5) promptly upon written request therefor by the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent copies of any agreements
entered into or proposed to be entered into by such Loan Parties in connection
with a Permitted Acquisition and such other information about the target thereof
as the Administrative Agent may reasonably request.

- 88 -

--------------------------------------------------------------------------------



8.2.6 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including without limitation any sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests)
(collectively, any such transaction, a “Disposition”), except:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of assets in the ordinary course of business which are no
longer necessary or required in the conduct of the Borrower's or such
Subsidiary's business;

(c) Dispositions among the Loan Parties;

(d) Dispositions of assets in the ordinary course of business which are replaced
by substitute assets acquired or leased;

(f) any issuance of shares of the capital stock of the Borrower to the Parent;

(g) any Disposition of assets of capital stock of any Inactive Subsidiary of the
Borrower;

(h) Dispositions also constituting (a) Investments permitted under Section 8.2.4
[Loans or Investments], (b) Restricted Payments permitted under Section 8.2.13
[Restricted Payments], or (c) transactions permitted under clauses (i) or (ii)
of Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions];

(i) any Permitted Sale and Leaseback Transaction, so long as the Borrower is in
compliance with Section 8.2.16 [Maximum Leverage Ratio] both before and after
such transaction, or any other Off-Balance Sheet Financing permitted by Section
8.2.14 [Off-Balance Sheet Financing]; and

(j) any other Disposition of assets, provided that (i) at the time of any such
Disposition, no Event of Default shall exist or shall result from such
Disposition, and (ii) the aggregate net book value of all assets so sold by the
Borrower and its Subsidiaries shall not exceed in any fiscal year five (5%) of
the consolidated total assets of the Borrower and its Subsidiaries as determined
on a consolidated basis in accordance with GAAP.

8.2.7 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless such transaction is
(i) not otherwise prohibited by this Agreement, (ii) entered into in the
ordinary course of business upon fair and reasonable arm's-length terms and
conditions, and (iii) in accordance with all applicable Law other than (a)
payment of reasonable compensation (including reasonable bonus and other
reasonable incentive arrangements) to officers and employees; (b) reasonable
directors’ fees; (c) Restricted Payments permitted pursuant to Section 8.2.13
[Restricted Payments]; (d) reimbursement of employee travel and lodging costs
and other business expenses incurred in the ordinary course of business; (e)
Investments permitted by Section 8.2.4 [Loans and Investments]; (f) transactions
with any Person that is an Affiliate by reason of the ownership by the Borrower
or any of its Subsidiaries of equity interests of such Person; and (g)
Indebtedness permitted by Section 8.2.1 [Indebtedness].

- 89 -

--------------------------------------------------------------------------------



8.2.8 Subsidiaries as Guarantors. Except as provided in Section 8.2.4 [Loans and
Investments] and Section 8.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions], the Borrower shall not, and shall not permit any of its
Subsidiaries to, own or create, directly or indirectly, any Subsidiaries other
than (a) any Subsidiary formed after the Closing Date which joins this Agreement
as a Guarantor and which joins this Agreement as a Guarantor in accordance with
Section 8.1.15 [Joinder of Guarantors]; (b) an Inactive Subsidiary and (c) a
Subsidiary which is not, directly or indirectly, a wholly-owned Subsidiary of
the Borrower.

8.2.9 Continuation of or Change in Business; Joint Ventures.

No Loan Party shall, and shall not permit any of its Subsidiaries to, engage in
any business (including without limitation any joint ventures) other than the
business of the Loan Party or such Subsidiary substantially as conducted and
operated by such Loan Party or such Subsidiary during the present fiscal year,
and any line of business or business activity related or complementary to the
business of such Loan Party and its Subsidiaries conducted as of the Closing
Date, including without limitation, the delivery, management and marketing of
storage, capacity and transportation of gas and other forms of energy, the
generation, transmission or storage of gas and other forms of energy, or the
access to gas and energy transmission lines, and business initiatives for the
conservation and efficiency of gas and energy, or constituting a Permitted
Related Business Opportunity. The Borrower will at all times be and remain a
Person that is subject under law to regulation by a public utility commission or
other governmental regulatory body with oversight responsibilities for
utilities.

8.2.10 Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in a Prohibited Transaction with any Plan, Benefit Arrangement,
Multiple Employer Plan or Multiemployer Plan which, alone or in conjunction with
any other circumstances or set of circumstances, would reasonably be expected to
result in a Material Adverse Change.

8.2.11 Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning October 1 and
ending September 30 without the prior written consent of the Administrative
Agent, such consent not to be unreasonably conditioned, withheld or delayed.

- 90 -

--------------------------------------------------------------------------------



8.2.12 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the ratio of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries to Consolidated Total
Capitalization to exceed 0.65 to 1.00.

8.2.13 Modifications to Organizational Documents.

Each Loan Party and Subsidiary of each Loan Party shall not amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) operating agreement or bylaws (or other similar
document) in any respect materially adverse to the interests of the Lenders.

8.2.14 No Limitation on Dividends and Distributions by Borrower or its
Subsidiaries.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
enter into or otherwise be bound by any agreement not to pay dividends or make
distributions to the Borrower (in the case of any such Subsidiary) or to the
Parent (in the case of the Borrower), except for the restrictions that are no
more onerous than the restrictions set forth in this Agreement and the
restrictions set forth in the First Mortgage Indenture, in each case as such
restrictions exist as of the Closing Date.

8.2.15 Restricted Payments.

The Borrower shall not, and shall not permit any Subsidiary to, declare or make
any Restricted Payment except that (a) Borrower may (i) declare and make any
dividend payment or other distribution payable in its common stock, and (ii)
make any other Restricted Payment so long as no Event of Default or Potential
Default shall have occurred and is continuing or would result therefrom; and (b)
any Subsidiary of the Borrower may declare and make any Restricted Payment (1)
to the holders of the equity interests of such Subsidiary, ratably according to
such equity holder’s percentage ownership of the class of equity interest in
respect of which such Restricted Payment is being made or (2) to any Loan Party,
whether or not on a ratable basis.

8.2.16 [Reserved].

8.2.17 Off-Balance Sheet Financing.

The Borrower and each Subsidiary of the Borrower shall not engage in any
off-balance sheet transaction (i.e., the liabilities in respect of which do not
appear on the liability side of the balance sheet, with such balance sheet
prepared in accordance with GAAP) providing the functional equivalent of
borrowed money (including asset securitizations, sale/leasebacks or Synthetic
Leases (other than any Permitted Sale and Leaseback Transaction) if the
liabilities thereunder could reasonably be expected to result in a Material
Adverse Change. For purposes of this Section 8.2.17, (a) "Synthetic Lease" means
any lease transaction under which the parties intend that (i) the lease will be
treated as an "operating lease" by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended, or appropriate successor thereto, and
(ii) the lessee will be entitled to various tax benefits ordinarily available to
owners (as opposed to lessees) of like property, and (b) the amount of any lease
which is not a capital lease in accordance with GAAP is the aggregate amount of
minimum lease payments due pursuant to such lease for any non-cancelable portion
of its term.

- 91 -

--------------------------------------------------------------------------------



8.2.18 [Reserved].

8.2.19 Anti-Terrorism Laws.

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within fifty-five (55) calendar days after
the end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended), or within sixty (60) days
in the event the Parent shall file its Form 10-Q within the extension period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934, as amended,
financial statements of the Parent, consisting of a consolidated (and, if
delivered pursuant to the NJR Note Agreements, consolidating) balance sheet as
of the end of such fiscal quarter and related consolidated (and, if delivered
pursuant to the NJR Note Agreements, consolidating) statements of income,
stockholders' equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President
or Chief Financial Officer of the Parent as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. The Loan Parties will be deemed to have complied with the
delivery requirements of this Section 8.3.1 if within fifty-five (55) days after
the end of their fiscal quarter (or such earlier or later date, from time to
time established by the SEC in accordance with the Securities Exchange Act of
1934, as amended), or within sixty (60) days in the event the Parent shall file
its Form 10-Q within the extension period pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934, as amended, the Parent files a copy of its Form
10-Q with the SEC on its Electronic Data Gathering, Analysis and Retrieval
system (or the SEC’s successor electronic system) (collectively, “EDGAR”) and
the financial statements contained therein meets the requirements described in
this Section.

- 92 -

--------------------------------------------------------------------------------



8.3.2 Annual Financial Statements.

As soon as available and in any event within 105 days after the end of each
fiscal year of the Borrower (or such earlier or later date from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended), or within one hundred and twenty (120) days in the event the Parent
shall file its Annual Report on Form 10-K within the extension period pursuant
to Rule 12b-25 of the Securities Exchange Act of 1934, as amended, financial
statements of the Parent consisting of a consolidated balance sheet as of the
end of such fiscal year, and related consolidated statements of income,
stockholders' equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent. The certificate or report of accountants shall be free
of any going concern qualification. The Loan Parties will be deemed to have
complied with the delivery requirements of this Section 8.3.2 if within 105 days
(or 120 days, as applicable) after the end of their fiscal year (or such earlier
or later date, from time to time established by the SEC in accordance with the
Securities Exchange Act of 1934, as amended), the Parent files a copy of its
Annual Report on Form 10-K as filed with the SEC on EDGAR and the financial
statements and certification of public accountants contained therein meets the
requirements described in this Section.

8.3.3 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished or
otherwise made available to the Administrative Agent and to the Lenders pursuant
to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a "Compliance Certificate") of the Borrower
signed by the Chief Executive Officer, President, Chief Financial Officer or
Treasurer of the Borrower, in the form of Exhibit 8.3.3.

8.3.4 Notice of Default.

Promptly after any Authorized Officer (or other executive officer) of any Loan
Party has learned of the occurrence of an Event of Default or Potential Default,
a certificate signed by the Chief Executive Officer, President, Chief Financial
Officer or Treasurer of such Loan Party setting forth the details of such Event
of Default or Potential Default and the action which such Loan Party proposes to
take with respect thereto.

8.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of (a) all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, or, (b) any
Environmental Complaint, which in either case could reasonably be expected to
result in a Material Adverse Change.

- 93 -

--------------------------------------------------------------------------------



8.3.6 Notice of Change in Debt Rating.

Within five (5) Business Days after Standard & Poor's or Moody’s announces a
change in the Debt Rating of the Borrower, notice of such change. The Borrower
will deliver, together with such notice, a copy of any written notification
which Borrower received from the applicable rating agency regarding such change
of Debt Rating.

8.3.7 Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(a) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(b) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or the Parent
with the SEC,

(c) to the extent not previously reported in regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower or the Parent with the SEC, the Borrower shall notify the
Lenders promptly of the enactment or adoption of any Law which may result in a
Material Adverse Change,

(d) to the extent requested by the Administrative Agent or any Lender, the
annual budget and any forecasts or projections of the Loan Parties, and

(e) with respect to the Hedging Transaction activities of the Loan Parties and
their Subsidiaries, to the extent not previously reported in regular or periodic
reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses, filed by the Borrower or the Parent with the SEC, such other
reports and information as any of the Lenders may from time to time reasonably
request.

8.3.8 Notices Regarding Plans and Benefit Arrangements.

8.3.8.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of

(a) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group which could reasonably be expected to result in a Material Adverse
Change,

(b) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder which penalty or
tax could reasonably be expected to result in a Material Adverse Change,

- 94 -

--------------------------------------------------------------------------------



(c) any assertion of material withdrawal liability with respect to any
Multiemployer Plan, which could reasonably be expected to result in a Material
Adverse Change,

(d) any partial or complete withdrawal from a Multiemployer Plan by the Borrower
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof) which could reasonably be expected to result in a Material Adverse
Change,

(e) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA, which could reasonably be expected to result in a Material Adverse
Change,

(f) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan, which could reasonably be expected to result in a
Material Adverse Change,

(g) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA that could reasonably be expected to result in a Material Adverse Change,

(h) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA that could reasonably be expected
to result in a Material Adverse Change, or

(i) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions, except for any such change required or permitted under applicable
Law.

8.3.9 Electronic Delivery.

Documents required to be delivered pursuant to this Section 8.3 (other than
certificates required to be delivered pursuant to Section 8.3.3 and notices
required to be delivered pursuant to Section 8.3.4) shall be deemed to have been
delivered on the date (i) on which the Borrower or Parent posts such documents,
or provides a link thereto on the Borrower’s or Parent’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s or
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent), provided, that, in
each case the Borrower shall promptly notify the Administrative Agent that such
documents have been so posted.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

- 95 -

--------------------------------------------------------------------------------



9.1.1 Payments Under Loan Documents.

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation when due or the
Borrower shall, within five (5) days of the due date, fail to pay any interest
on any Loan, Reimbursement Obligation or Letter of Credit Obligation or any
other amount owed under the Loan Documents;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants, Visitation Rights, or Anti-Terrorism Laws.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights], Section 8.1.11
[Anti-Terrorism Laws; Anti-Corruption Laws] or Section 8.2 [Negative Covenants];

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
the earlier to occur of (a) receipt by a Loan Party of knowledge of such
default, or (b) receipt by a Loan Party of notice of such default from the
Administrative Agent or Required Lenders;

9.1.5 Defaults in Other Agreements or Indebtedness.

(a) A default or event of default shall occur at any time under (i) the First
Mortgage Indenture or a New Mortgage Indenture, or (ii) the terms of any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or any Subsidiary of any Loan Party may
be obligated as a borrower or guarantor in excess of $30,000,000.00 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend; or

(b) There shall occur under the NJR Credit Agreement an “Event of Default” (as
such term is defined in the NJR Credit Agreement; or

- 96 -

--------------------------------------------------------------------------------



(c) A default or event of default shall occur at any time under the terms of any
agreement involving any off balance sheet transaction (including any asset
securitization, sale/leaseback transaction, or Synthetic Lease, and if they
constitute off balance sheet transactions, the First Mortgage Indenture or a New
Mortgage Indenture, or Related Not Purchase Agreements under which the Borrower
may be obligated) with obligations in the aggregate thereunder for which any
Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $30,000,000, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any obligation when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any obligation (whether or not such right
shall have been waived) or the termination of any such agreement;

9.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money pursuant to the First
Mortgage Indenture or a New Mortgage Indenture or in excess of $30,000,000 in
the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, and there is a period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect;

9.1.7 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.8 [Reserved].

9.1.9 [Reserved].

9.1.10 Insolvent.

The Borrower and its Subsidiaries cease to be Solvent on a consolidated basis.

9.1.11 Events Relating to Pension Plans and Multiemployer Plans.

An ERISA Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in Material Adverse Change, or Borrower or any
member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability could reasonably be
expected to result in a Material Adverse Change;

9.1.12 Cessation of Business.

Cessation of all or substantially all of the Borrower’s and its Subsidiaries’
consolidated business for a period of five (5) or more calendar days;

- 97 -

--------------------------------------------------------------------------------



9.1.13 Change of Control.

A Change of Control shall occur; or

9.1.14 Relief Proceedings.

A Relief Proceeding shall have been instituted against any Loan Party or a
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of sixty (60) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or a Subsidiary of a Loan Party
institutes, or takes any action in furtherance of, a Relief Proceeding, or (iii)
any Loan Party or any Subsidiary of a Loan Party admits in writing its inability
to pay its debts as they mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.13 [Change of Control] shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.14 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

- 98 -

--------------------------------------------------------------------------------



9.2.3 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

9.2.4 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until Payment in Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

- 99 -

--------------------------------------------------------------------------------



(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

- 100 -

--------------------------------------------------------------------------------



10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

- 101 -

--------------------------------------------------------------------------------



10.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon, In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent,

10.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

- 102 -

--------------------------------------------------------------------------------



If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agents,
Documentation Agents and Joint Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

- 103 -

--------------------------------------------------------------------------------



10.9 Administrative Agent's Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of a letter (the "Administrative
Agent's Letter") between the Borrower and Administrative Agent, as amended from
time to time.

10.10 Authorization to Release Guarantors. The Lenders and Issuing Lenders
authorize the Administrative Agent to release any Guarantor from its obligations
under the Guaranty Agreement if the ownership interests in such Guarantor are
sold or otherwise disposed of or transferred to persons other than Loan Parties
or Subsidiaries of the Loan Parties in a transaction permitted under Section
8.2.6 [Dispositions of Assets or Subsidiaries] or Section 8.2.5 [Liquidations,
Mergers, Consolidations, Acquisitions].

10.11 No Reliance on Administrative Agent's Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.12 Plan Assets.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

- 104 -

--------------------------------------------------------------------------------



(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

11.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.

- 105 -

--------------------------------------------------------------------------------



Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), any Reimbursement Obligation, the Commitment
Fee or any other fee payable to any Lender, or reduce the principal amount of or
the rate of interest borne by any Loan or any Reimbursement Obligation or reduce
the Commitment Fee or any other fee payable to any Lender, without the consent
of each Lender directly affected thereby;

11.1.3 Release of Guarantor. Except for sales of assets permitted by Section
8.2.6 [Dispositions of Assets or Subsidiaries], release any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders
(other than Defaulting Lenders); or

11.1.4 Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory
Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this Section
11.1, alter any provision regarding the pro rata treatment of the Lenders or
requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, in each case without
the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provisions of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement if
the same is not objected to in writing by the Required Lenders to the
Administrative Agent within five (5) Business Days following receipt of notice
thereof

- 106 -

--------------------------------------------------------------------------------



11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all reasonable and
documented fees and time charges and disbursements for attorneys who may be
employees of the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all documented out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all reasonable and documented fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of the Administrative Agent's
regular employees and agents engaged periodically to perform audits of the Loan
Parties' books, records and business properties.

11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent (and any subagent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable and documented
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 11.3.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

- 107 -

--------------------------------------------------------------------------------



11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

- 108 -

--------------------------------------------------------------------------------



11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2 [Electronic Communications]), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

- 109 -

--------------------------------------------------------------------------------



11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 5.1
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

- 110 -

--------------------------------------------------------------------------------



11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(2) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and:

(1) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(2) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

- 111 -

--------------------------------------------------------------------------------



(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made to the Borrower or any of the Borrower's Affiliates or Subsidiaries, or to
a Defaulting Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person or to any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.9 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

- 112 -

--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.9 [Increased
Costs], 5.11 [Indemnity] and 5.10 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.10.7 [Status of
Lenders] (it being understood that the documentation required under Section
5.10.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.9
[Increased Costs] or 5.10 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

- 113 -

--------------------------------------------------------------------------------



11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

The Administrative Agent or any Lender may use, in connection with customary
advertising material relating to the transactions contemplated hereby (subject,
however, to the Borrower’s approval, such approval not to be unreasonably
withheld), the name, product photographs, logo or trademark of the Loan Parties.
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

- 114 -

--------------------------------------------------------------------------------



11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
Any trade Letter of Credit issued under this Agreement shall be subject to the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the "ICC") at the
time of issuance ("UCP"), and any standby Letter of Credit issued under this
Agreement shall be subject to the rules of the International Standby Practices
(ICC Publication Number 590) ("ISP98"), and, in each case to the extent not
inconsistent therewith, the Laws of the State of New York without regard to its
conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

- 115 -

--------------------------------------------------------------------------------



11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.3. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 [Reserved].

11.13 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

- 116 -

--------------------------------------------------------------------------------



11.14 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(a) a reduction in full or in part or cancellation of any such liability;

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

11.15 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

- 117 -

--------------------------------------------------------------------------------



11.16 Amendment and Restatement.

This Agreement amends and restates in its entirety the Existing Credit
Agreement. All references to the "Agreement" contained in the Loan Documents
delivered in connection with the Existing Credit Agreement or this Agreement
shall, and shall be deemed to, refer to this Agreement. Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the Obligations of the Borrower and the other Loan Parties outstanding under the
Existing Credit Agreement and the Loan Documents as of the Closing Date shall
remain outstanding and shall constitute continuing Obligations without novation.
Such Obligations shall in all respects be continuing and this Agreement shall
not be deemed to evidence or result in a novation or repayment and reborrowing
of such Obligations.

[SIGNATURE PAGES FOLLOW]

- 118 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

BORROWER:

ATTEST:                  /s/ Richard Reich

Name: Richard Reich

Title:   Corporate Secretary

NEW JERSEY NATURAL GAS COMPANY     By:   /s/ James W. Kent

Name:    James W. Kent

Title:      Treasurer


- 119 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

PNC BANK NATIONAL ASSOCIATION, Individually and as Administrative Agent    
By:   /s/ Thomas E. Redmond            Name:  Thomas E. Redmond
Title:    Managing Director

- 120 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

JPMORGAN CHASE BANK, N.A., individually and as a Syndication Agent     By:   /s/
Justin Martin                         Name:  Justin Martin Title:    Authorized
Officer

- 121 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

U.S. BANK NATIONAL ASSOCIATION, individually and as a Syndication Agent    
By:   /s/ Kevin S. Murphy                Name:  Kevin S. Murphy Title:    Vice
President

- 122 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as a Syndication Agent
    By:   /s/ Jesse Tannuzzo         Name:  Jesse Tannuzzo Title:    Vice
President

- 123 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

BANK OF AMERICA, N.A., individually and as a Documentation Agent     By:   /s/
Laura H. McAulay        Name:  Laura H. McAulay Title:    Senior Vice President

- 124 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

MIZUHO BANK, LTD., individually and as a Documentation Agent     By:   /s/ Donna
DeMagistris       Name:  Donna DeMagistris Title:    Authorized Signatory

- 125 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

TD BANK, N.A., individually and as a Documentation Agent     By:   /s/ Shannon
Batchman       Name:  Shannon Batchman Title:    Senior Vice President

- 126 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

BRANCH BANKING AND TRUST COMPANY, as a Lender     By:   /s/ Ryan T. Hamilton   
Name:  Ryan T. Hamilton Title:    Vice President

- 127 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE NEW JERSEY NATURAL
GAS COMPANY AMENDED AND RESTATED CREDIT AGREEMENT]

THE BANK OF NOVA SCOTIA, as a Lender     By:   /s/ David Dewar              
Name:  David Dewar Title:    Director

- 128 -

--------------------------------------------------------------------------------



SCHEDULE 1.1(A)

Pricing Grid

Debt Rating Commitment Base Rate LIBOR Rate Letter of Level [Standard and Poor's
Fee Spread Spread Credit Fee and Moody's, Respectively1] I A or above .075% 0%
.875% .875% or A2 or above II A- or above but less .100% .125% 1.125% 1.125%
than A or A3 or above but less than A2 III BBB+ or above but .150% .250% 1.250%
1.250% less than A- or Baa1 or above but less than A3 IV BBB or lower .200%
.500% 1.500% 1.500% or Baa2 or lower

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

With respect to the Debt Ratings of Moody's and Standard and Poor's or such
other rating agency (or agencies) that may from time to time be determining
Borrower's Debt Rating pursuant to the terms of the Credit Agreement to which
this Schedule is attached (each, an "Applicable Rating Agency" and,
collectively, the "Applicable Rating Agencies"): (i) if one or both of such
Applicable Rating Agencies shall fail to have a Debt Rating in effect, then such
Applicable Rating Agency which fails to have a Debt Rating in effect shall be
deemed to have established a Debt Rating at Level IV, and (ii) if the Debt
Rating established by one Applicable Rating Agency and the Debt Rating
established by another Applicable Rating Agency differ, the pricing Level above
shall be determined based upon the higher of the Debt Ratings established by the
Applicable Rating Agencies, provided, however, if one of the Debt Ratings is two
or more Levels lower than the other, the applicable pricing Level shall be
determined at the Level next above that of the Level of the lower of the two
Debt Ratings.

Any change in the Applicable Margin, the Applicable Commitment Fee Rate, or the
Applicable Letter of Credit Fee Rate shall become effective on the date of any
public announcement of the change in the Debt Rating requiring such an increase
or decrease.

____________________

1 Borrower may replace Standard & Poor's or Moody's with Fitch, Inc. as an
Applicable Rating Agency as provided in the definition of "Debt Rating." In such
event, the Pricing Grid automatically will be deemed to be amended to replace
(i) all references to the replaced Applicable Rating Agency with Fitch, Inc.,
and (ii) the respective debt ratings of the replaced Applicable Rating Agency
with the equivalent debt ratings of Fitch, Inc.

1

--------------------------------------------------------------------------------



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments/Addresses of Lenders

AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE PNC BANK,
NATIONAL ASSOCIATION $40,000,000.00 16.000000000%   Address for Notices: 155
East Broad Street Columbus, OH 43215 Attention: Thomas Redmond Telephone No.
(614) 463-8540 Facsimile No. (614) 463-6770 E-mail: thomas.redmond@pnc.com  
Address of Lending Office: PNC Firstside Center 4th Floor 500 First Avenue
Pittsburgh, PA 15219 Steven Santoro Phone: 412-768-5447 Fax: 412-705-2400 Email:
steven.santoro@pnc.com

1

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE JPMORGAN CHASE
BANK, N.A. $40,000,000.00 16.000000000%   Address for Notices: 10 S. Dearborn
St., Floor 9 Mail code: IL1-0090 Chicago, Illinois 60603 Attention: Justin
Martin Telephone No. (312) 732-4441 Facsimile No. (312) 732-1762 E-mail:
justin.2.martin@jpmorgan.com   Address of Lending Office: 10 S. Dearborn St.,
Floor 9 Mail code: IL1-0090 Chicago, Illinois 60603 Attention: Non-Agent
Servicing Team Telephone No. (312) 385-7072 Facsimile No. (312) 256-2608 E-mail:
cls.chicago.non.agented.servicing@chase.com

2

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE U.S. BANK
NATIONAL ASSOCIATION $40,000,000.00 16.000000000%   Address for Notices: 3
Bryant Park 15th Floor New York, NY 10036 Attention: Michael T. Sagges Telephone
No. (917) 256-2822 Facsimile No. N/A E-mail: michael.sagges@USBank.com   Address
of Lending Office 3 Bryant Park 15th Floor New York, NY 10036 Attention: CLS
Syndication Services Telephone No. (920) 237-7601 Facsimile No. (920) 237-7993
E-mail: CLSSyndicationServicesTeam@USBank.com

3

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE WELLS FARGO
BANK, NATIONAL ASSOCIATION $40,000,000.00 16.000000000%   Address for Notices:
90 South 7th Street MAC N9305-156 Minneapolis, MN 55402 Attention: Jesse
Tannuzzo Telephone No. (612) 667-0030 Facsimile No. (612) 316-0506
jesse.tannazzu@wellsfargo.com   Address of Lending Office: 90 South 7th Street
MAC N9305-156 Minneapolis, MN 55402 Attention: Jesse Tannuzzo Telephone No.
(612) 667-0030 Facsimile No. (612) 316-0506 jesse.tannazzu@wellsfargo.com

4

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE BANK OF
AMERICA, N.A. $20,000,000.00 8.000000000%   Address for Notices: NJ7-550-04-02
194 Wood Avenue South Iselin, NJ 08830 Attention: Laura H. McAulay Telephone No.
(732) 321-5919 Facsimile No. (66) 834-9928 E-mail: laura.h.mcaulay@baml.com  
Address of Lending Office: NJ7-550-04-02 194 Wood Avenue South Iselin, NJ 08830
Attention: Laura H. McAulay Telephone No. (732) 321-5919 Facsimile No. (646)
834-9928 E-mail: laura.h.mcaulay@baml.com

5

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE MIZUHO BANK,
LTD. $20,000,000.00 8.000000000%   Address for Notices: 1251 Avenue of the
Americas New York, NY 10020-1104 Attention: Michael Oros Telephone No. (212)
282-3952 Facsimile No. (212) 282-4488 E-mail: michael.oros@mizuhocbus.com  
Address of Lending Office: 1251 Avenue of the Americas New York, NY 10020-1104
Attention: Brandon Weidenfeld Telephone No. (201) 626-9448 Facsimile No. (201)
626-9941 E-mail: LAU_USCORP3@mizuhocbus.com

6

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE TD BANK, N.A.
$20,000,000.00 8.000000000%   Address for Notices: 6000 Atrium Way Mt. Laurel,
NJ 08054 Attention: Specialized Servicing Telephone No.: (856) 533-2862
Facsimile No.: (856) 533-7128 E-mail: SpecializedServicing@TD.com   Address of
Lending Office: 444 Madison Ave., 2nd Floor New York, NY 10022 Attention:
Shannon Batchman Telephone No.: (646) 652-1406 Facsimile No.: (212) 308-0486
E-mail: shannon.batchman@td.com

7

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE BRANCH BANKING
AND TRUST COMPANY $15,000,000.00 6.000000000%   Address for Notices: 1133 Avenue
of the Americas FL 27 New York, NY 10036 Attention: Timothy Wiegand Telephone
No. (212) 416-4631 Facsimile No. (888) 707-4162 E-mail: twiegand@bbandt.com  
Address of Lending Office: 1133 Avenue of the Americas FL 27 New York, NY 10036
Attention: Shana Pask Telephone No. (336) 733-2645 Facsimile No. (888) 707-4162
E-mail: CapitalMarkets-W-S@bbandt.com

8

--------------------------------------------------------------------------------




AMOUNT OF COMMITMENT FOR REVOLVING LENDER CREDIT LOANS PERCENTAGE THE BANK OF
NOVA SCOTIA $15,000,000.00 6.000000000%   Address for Notices: 40 King Street
West, 55th Floor Toronto, Ontario, Canada M5H 1H1 Attention: Sandy Dewar
Telephone No. (416) 350-5749 Facsimile No. (416) 350-1161 E-mail:
sandy.dewar@scotiabank.com   Address of Lending Office: 720 King Street W, 2nd
Floor Toronto, Ontario, Canada M5V 2T3 Attention: Vesna Vukelich Telephone No.
(212) 225-5705 Facsimile No. (212) 225-5709 E-mail:
vensa.vukelich@scotiabank.com Total $250,000,000.00 100.000000000%

9

--------------------------------------------------------------------------------



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT:

Name: PNC BANK, NATIONAL ASSOCIATION Address: 155 East Broad Street Columbus, OH
43215 Attention: Thomas Redmond Telephone No. (614) 463-8540 Facsimile No. (614)
463-6770 E-mail: thomas.redmond@pnc.com   With a copy to:          Name: PNC
BANK, NATIONAL ASSOCIATION Address: PNC Firstside Center 4th Floor 500 First
Avenue Pittsburgh, PA 15219 Attention: Steven Santoro Telephone No. 412-768-5447
Facsimile No. 412-705-2400 E-mail: steven.santoro@pnc.com   Name: CLARK HILL PLC
Address: 502 Carnegie Center Suite 103 Princeton, NJ 08540 Attention: Lisa S.
Wren, Esquire Telephone No. (609) 785-2910 Facsimile No. (609) 785-2970 E-mail:
lisa.wren@clarkhill.com


--------------------------------------------------------------------------------



BORROWER:

Name: c/o NEW JERSEY RESOURCES CORPORATION Address: 1415 Wyckoff Road Wall, NJ
07719 Attention: James Kent, Treasurer Telephone No. (732) 938-1093 Facsimile
No. (732) 938-3154 E-mail: jkent@njresources.com   With a copy to:         
Name: c/o NEW JERSEY RESOURCES CORPORATION Address: 1415 Wyckoff Road Wall, NJ
07719 Attention: Alex Gonzalez, Assistant General Counsel Telephone No.
732-938-1174 Facsimile No. 732-938-1226 E-mail: agonzalez@njresources.com


--------------------------------------------------------------------------------



SCHEDULE 1.1(p)

PERMITTED LIENS

New Jersey Natural Gas Company

State of New Jersey/Department of Treasury

No. 1 Debtor: New Jersey Natural Gas Company Secured Party: Banc of America
Leasing & Capital, LLC File No.: 2544901-3        11/23/2009 Collateral: Leased
equipment ●Continuation filed 9/30/2014   No. 2 Debtor: New Jersey Natural Gas
Company Secured Party: Hannon Armstrong Multi Asset Infrastructure Trust
Assignor: Hannon Armstrong NJ Funding LLC File No.: 25333619 8/20/2009
Collateral: All moneys due and to become due in respect of Task Order No. JN09
dated July 31, 2009 ●Continuation filed 7/30/2014


--------------------------------------------------------------------------------




No. 3 Debtor: New Jersey Natural Gas Company Secured Party: The Fifth Third
Leasing Company File No.: 26124148 12/21/2011 Collateral: Leased equipment
●Continuation filed 12/16/2016   No. 4 Debtor: New Jersey Natural Gas Company
Secured Party: BB&T Equipment Finance Corporation File No.: 52560712 12/20/2017
Collateral: Leased equipment   No. 5 Debtor: New Jersey Natural Gas Company
Secured Party: Canon Financial Services, Inc. File No.: 50454323 2/25/2013
Collateral: All equipment subject to a lease, rental agreement or other
Instrument   No. 6 Debtor: New Jersey Natural Gas Company Secured Party: Banc of
America Leasing & Capital, LLC File No.: 51471154 12/23/2015 Collateral: Leased
equipment   No. 7 Debtor: New Jersey Natural Gas Company Secured Party: Banc of
America Leasing & Capital, LLC File No.: 25496406 12/31/2009 Collateral: Leased
equipment ●Continuation filed 12/5/2014   No. 8 Debtor: New Jersey Natural Gas
Company Secured Party: Hannon Armstrong Multi Asset Infrastructure Trust
Assignor: Hannon Armstrong NJ Funding LLC File No.: 25241358 5/29/2009
Collateral: All moneys due and to become due in respect of Task Order No. JN08
dated March 19, 2009 ●Continuation filed 9/23/2014   No. 9 Debtor: New Jersey
Natural Gas Company Secured Party: Banc of America Leasing & Capital, LLC File
No.: 50411942        12/28/2012 Collateral: Leased equipment ●Continuation filed
12/28/2017


--------------------------------------------------------------------------------




No. 10 Debtor: New Jersey Natural Gas Company Secured Party: Banc of America
Leasing & Capital, LLC File No.: 51047573        12/31/2014 Collateral: Leased
equipment   No. 11 Debtor: New Jersey Natural Gas Company Secured Party: Banc of
America Leasing & Capital, LLC File No.: 25449242 11/23/2009 Collateral: Leased
equipment ●Continuation filed 9/30/2014   No. 12 Debtor: New Jersey Natural Gas
Company Secured Party: Banc of America Leasing & Capital, LLC File No.: 25082937
12/26/2008 Collateral: Leased equipment ●Continuation filed 11/15/2013   No. 13
Debtor: New Jersey Natural Gas Company Secured Party: BB&T Equipment Finance
Corporation File No.: 52007934 12/23/2016 Collateral: Leased equipment   No. 14
Debtor: New Jersey Natural Gas Company Secured Party: BNY Midwest Trust Company,
as Trustee File No.: 24187824 5/31/2007 Collateral: Types or items or property
covered under the Indenture of Mortgage and Deed of Trust dated April 1, 1952 As
supplemented and amended from time to time ●Continuation filed 4/24/2012
●Amendment filed to change Secured Party to U.S. Bank National Association, as
Trustee ●Continuation filed 2/14/2017   No. 15 Debtor: New Jersey Natural Gas
Company Secured Party: Banc of America Leasing & Capital, LLC File No.: 50709494
12/27/2013 Collateral: Leased equipment


--------------------------------------------------------------------------------




No. 16 Debtor: New Jersey Natural Gas Company Secured Party: State Street Bank
and Trust Company of Connecticut, National Association Assignee: Fleet Nation al
Bank of Connecticut File No.: 1676447 1/10/1996 Collateral: Precautionary filing
in connection with Lease ●Continuation filed 1/9/2001 ●Amendment filed 1/9/2001
to change Secured Party to: State Street Bank and Trust Company, as Indenture
Trustee ●Assignment filed 10/24/2005 to: U.S. Bank National Association, as
Indenture Trustee ●Continuation filed 11/4/2005 ●Continuation filed 7/15/2010
●Continuation filed 8/28/2015   No. 17 Debtor: New Jersey Natural Gas Company
Secured Party: Banc of America Leasing & Capital, LLC File No.: 25332230       
Collateral: Leased equipment ●Continuation filed 7/22/2014   No. 18 Debtor: New
Jersey Natural Gas Company Secured Party: Banc of America Leasing & Capital LLC
File No.: 24507431 12/17/2007 Collateral: Leased equipment ●Assignment filed
1/16/2008 to Farm Credit Leasing Services Corporation ●Continuation filed
11/26/2012   No. 19 Debtor: New Jersey Natural Gas Company Secured Party: Banc
of America Leasing & Capital, LLC File No.: 25933383 2/7/2011 Collateral: Leased
equipment ●Continuation filed 12/28/2015   No. 20 Debtor: New Jersey Natural Gas
Company Secured Party: CIT Finance LLC File No.: 50763362 3/6/2014 Collateral:
Leased equipment ●Continuation filed 9/28/2018


--------------------------------------------------------------------------------




Monmouth County, New Jersey Recorders Office   Debtor: New Jersey Natural Gas
Company Secured Party: Fleet National Bank of Connecticut, as Indenture Trustee
Assignee: State Street Bank and Trust Company File No.: 2000172600        
12/2/2000 Collateral: Precautionary filing in connection with Lease
●Continuation filed 12/22/2000 ●Assignment filed 10/26/2005 to: U.S. Bank
National Association, as Indenture Trustee ●Continuation filed 12/22/2005
●Continuation filed 9/16/2010 ●Continuation filed 9/29/2015


--------------------------------------------------------------------------------



SCHEDULE 2.9.1

EXISTING LETTERS OF CREDIT

None.

--------------------------------------------------------------------------------



SCHEDULE 6.1.12

CONSENTS AND APPROVALS

None.

--------------------------------------------------------------------------------



SCHEDULE 6.1.21

PERMITTED RELATED BUSINESS OPPORTUNITIES

Summary of Investments in Permitted Related Business Opportunities as of
9/30/2018:

Steckman Ridge L.P. (equity investment) $ 117,001,000 PennEast Pipeline Company
(equity investment) 73,865,000 Total $ 190,866,000

Steckman Ridge: Steckman Ridge is a Delaware limited partnership, jointly owned
and controlled by our subsidiary, NJR Storage Holdings and subsidiaries of
Enbridge Inc., that built, owns and operates a natural gas storage facility with
up to 12 Bcf of working gas capacity in Bedford County, Pennsylvania. The
facility has direct access to the Texas Eastern and Dominion Transmission
pipelines and has access to the Northeast and Mid-Atlantic markets.

Effective April 1, 2010, New Jersey Natural Gas Company (NJNG) entered into a
10-year agreement for 3 Bcf of firm storage capacity with Steckman Ridge. Under
the terms of the agreement, NJNG incurs demand fees, at market rates, of
approximately $9.3 million annually, a portion of which is eliminated in
consolidation.

NJR Energy Services may periodically enter into storage or park and loan
agreements with Steckman Ridge. As of September 30, 2018, Energy Services has
entered into transactions with Steckman Ridge for varying terms, all of which
expire by October 31, 2020.

PennEast Pipeline Company (PennEast): NJR Pipeline Company owns a 20 percent
interest in PennEast, a proposed 120-mile natural gas pipeline to run from the
Marcellus region of northeast Pennsylvania to western New Jersey. NJNG has
entered into a 15-year transportation precedent agreement for committed capacity
of 180,000 Dths per day with PennEast, to commence when in service.

--------------------------------------------------------------------------------



SCHEDULE 8.2.1

EXISTING INDEBTEDNESS

A. New Jersey Natural Gas Company

First Mortgage Bonds Rate Maturity Date Principal Amt. Series MM Var.    9/1/27
             $ 9,545,000 Series NN Var.    8/1/35 41,000,000 Series OO Var.   
8/1/41 46,500,000 Series PP 3.15% 4/15/28 50,000,000 Series QQ 3.58% 3/13/24
70,000,000 Series RR 4.61% 3/13/44 55,000,000 Series SS 2.82% 4/15/25 50,000,000
Series TT 3.66% 4/15/45 100,000,000 Series UU 3.63% 6/21/46 125,000,000 Series
VV 4.01% 5/11/48 125,000,000   Sub-total First Mortgage Bonds $ 672,045,000  
Capital Lease Obligation – Bldg. 6/1/21 $ 8,749,000 Capital Lease Obligation –
Meters Various 27,188,000   Commercial Paper (Unsecured) $ 64,000,000   Total $
711,982,000  

B. Derivative Instruments

Natural Gas Distribution

Changes in fair value of NJNG’s financial commodity derivatives are recorded as
a component of regulatory assets or liabilities on the Consolidated Balance
Sheets. The Company elects NPNS accounting treatment on all physical commodity
contracts that NJNG entered into on or before December 31, 2015, and accounts
for these contracts on an accrual basis. Accordingly, physical natural gas
purchases are recognized in regulatory assets or liabilities on the Consolidated
Balance Sheets when the contract settles and the natural gas is delivered. The
average cost of natural gas is amortized in current period earnings based on the
current BPU BGSS factor and therm sales. Effective January 1, 2016, on a
prospective basis, NJNG no longer elects NPNS accounting treatment on all of its
physical commodity contracts entered into from January 1, 2016. However, since
NPNS is a contract-by-contract election, where it makes sense to do so, NJNG can
and may elect certain contracts to be normal. Because NJNG recovers these
amounts through future BGSS rates as increases or decreases to the cost of
natural gas in NJNG’s tariff for gas service, the changes in fair value of these
contracts are deferred as a component of regulatory assets or liabilities on the
Consolidated Balance Sheets.

--------------------------------------------------------------------------------



The following table reflects the fair value of the Company’s derivative assets
and liabilities recognized on the Consolidated Balance Sheets as of September
30:

Fair Value 2018 2017 (Thousands)       Balance Sheet Location       Asset      
Liability       Asset       Liability Derivatives not designated as hedging
instruments: Natural Gas Distribution: Physical commodity contracts Derivatives
- current $ 85 $ 192 $ 151 $ 72 Financial commodity contracts Derivatives -
current 94 — — 1,149 Interest rate contracts (1) Derivatives - current — — —
8,467 Energy Services: Physical commodity contracts Derivatives - current 7,667
18,158 14,588 16,589 Derivatives - noncurrent 3,930 11,316 7,127 8,710 Financial
commodity contracts Derivatives - current 19,169 28,176 15,302 20,267
Derivatives - noncurrent 6,630 11,548 2,033 2,620 Foreign currency contracts
Derivatives - current — 126 40 — Derivatives - noncurrent — 118 4 — Home
Services and Other: Interest rate contracts Derivatives - current 381 — — —
Total fair value of derivatives $      37,956 $      69,634 $      39,245 $
     57,874

(1) Includes treasury lock which was settled in March 2018.

--------------------------------------------------------------------------------



EXHIBIT 1.1(A)

FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption Agreement (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor" and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
Obligations of the Assignor under the respective facilities identified below
(including without limitation any Letters of Credit, guarantees, and Swing Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:                                                   2. Assignee:    
[and is an Affiliate of [identify Lender1]   3. Borrower(s): New Jersey Natural
Gas Company   4. Agent: PNC Bank, National Association, as the administrative
agent under the Credit Agreement

____________________

1 Select if applicable.

--------------------------------------------------------------------------------




5. Credit Agreement: Amended and Restated Credit Agreement dated as of December
5, 2018 among New Jersey Natural Gas Company, the Lenders parties thereto, the
Guarantors parties thereto, and PNC Bank, National Association, as
administrative agent for the Lenders                                        
      6. Assigned Interest:


Aggregate Amount of Amount of Percentage Assigned Facility Assigned2 Commitment
for all Commitment of Commitment3 Lenders* Assigned* $ $ % $ $ % $ $ %

                                              7. Trade Date: 4

Effective Date: __________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]5

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

____________________

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. "Revolving
Credit Commitment", etc.).
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOR ASSIGNMENT AND ASSUMPTION]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR   [NAME OF ASSIGNOR]


By:

Name:

Title:


ASSIGNEE   [NAME OF ASSIGNEE]


By:

Name:

Title:


Consented to and Accepted:   PNC BANK, NATIONAL ASSOCIATION, as Agent


By:

Name:

Title:


Consented to:   NEW JERSEY NATURAL GAS COMPANY, as Borrower


By:

Name:

Title:


--------------------------------------------------------------------------------



ANNEX 1

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if Assignee is not incorporated under the Laws of the United
States of America or a state thereof, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(1)

FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of ________         
___,          20___,          by          _______________,          a         
_______________ [corporation/partnership/limited liability company] (the "New
Guarantor").

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
December 5, 2018, by and among New Jersey Natural Gas Company, a New Jersey
corporation (the "Borrower"), the Guarantors party thereto, PNC Bank, National
Association, as the administrative agent (the "Administrative Agent"), and the
Lenders party thereto (as amended, restated, modified or supplemented from time
to time hereafter, the "Credit Agreement"); (ii) the Guaranty and Suretyship
Agreement, dated as of the date set forth therein (as the same may be restated,
modified, supplemented or amended from time to time, the "Guaranty"), of
Guarantors given to the Administrative Agent for the benefit of the Lenders, and
(iii) the other Loan Documents referred to in the Credit Agreement, as the same
may be modified, supplemented, restated or amended from time to time (the "Loan
Documents").

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the direct and indirect economic benefits
received by New Guarantor as a result of being or becoming affiliated with the
Borrower and the Guarantors, New Guarantor hereby agrees that, effective as of
the date hereof, it hereby is, and shall be deemed to be, and assumes the
obligations of, a "Loan Party" and a "Guarantor" under the Credit Agreement, a
"Guarantor", jointly and severally with the existing Guarantors under the
Guaranty, and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until Payment In Full
and the performance of all other obligations of Borrower under the Loan
Documents, New Guarantor shall perform, comply with and be subject to and bound
by each of the terms and provisions of the Credit Agreement, Guaranty and each
of the other Loan Documents, jointly and severally, with the existing parties
thereto. Without limiting the generality of the foregoing, New Guarantor hereby
(a) absolutely and unconditionally guarantees the "Debtor Liabilities" (as such
term is defined in the Guaranty) on the terms and conditions, and subject to the
limitations, set forth in the Guaranty, and (b) represents and warrants that (i)
each of the representations and warranties set forth in Section 6 of the Credit
Agreement applicable to a Loan Party is true and correct as to New Guarantor on
and as of the date hereof; and (ii) New Guarantor has heretofore received a true
and correct copy of the Credit Agreement, the Guaranty and each of the other
Loan Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

--------------------------------------------------------------------------------



New Guarantor hereby makes, affirms and ratifies in favor of the Lenders and the
Administrative Agent the Credit Agreement, the Guaranty and each of the other
Loan Documents given by the Guarantors to the Administrative Agent and any of
the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under Sections 8.1.15 [Joinder of Guarantors].

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Administrative Agent
to carry out more effectively the provisions and purposes of this Guarantor
Joinder and Assumption Agreement and the other Loan Documents.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy or email transmission to the Administrative Agent of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

NEW GUARANTOR SHALL CAUSE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 8.1.15 OF THE CREDIT AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO GUARANTOR JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, New Guarantor has
duly executed this Guarantor Joinder and Assumption Agreement and delivered the
same to the Administrative Agent for the benefit of the Lenders, as of the date
and year first above written.

[______________________________]




By:  

Name:  

Title:  

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:  

Name:  

Title:  


--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(2)

FORM OF
GUARANTY AND SURETYSHIP AGREEMENT

IN CONSIDERATION of credit granted or to be granted by PNC BANK, NATIONAL
ASSOCIATION ("PNC Bank") and various other financial institutions from time to
time (PNC Bank and such other financial institutions, including each of their
respective successors, endorsees and assigns, are each a "Lender" and
collectively, the "Lenders") pursuant to that certain Amended and Restated
Credit Agreement, dated as of December 5, 2018 (as may be amended, modified,
supplemented or restated from time to time, the "Credit Agreement"), by and
among NEW JERSEY NATURAL GAS COMPANY, a New Jersey corporation (the "Debtor"),
each of the Guarantors (as defined in the Credit Agreement) party thereto from
time to time, the Lenders (as defined in the Credit Agreement) party thereto
from time to time, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent"), intending to be legally
bound hereby, and to induce the Lenders to maintain or extend credit to the
Debtor, EACH OF THE UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH AFTER THE
DATE HEREOF JOIN AS GUARANTORS HEREUNDER FROM TIME TO TIME (each a "Guarantor"
and collectively the "Guarantors"), this __ day of ___________, 20__, jointly
and severally, hereby:

1. Absolutely and unconditionally guarantees to the Administrative Agent for the
benefit of the Lenders (i) the prompt payment and performance when due (whether
at maturity, by declaration, acceleration or otherwise) of all Obligations (as
defined in the Credit Agreement) including, without limitation, all existing and
future liabilities and obligations of the Debtor to the Administrative Agent and
the Lenders, including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all expenses (including any reasonable costs of legal
expenses) incurred by the Administrative Agent or any Lender in enforcing any
rights with regard to or collecting against any Guarantor under this Guaranty
and Suretyship Agreement (this "Agreement") and (ii) the due and punctual
performance of and/or compliance with all of the terms, conditions and covenants
contained in each of the Credit Agreement, the Notes (as defined in the Credit
Agreement) and the other Loan Documents (as defined in the Credit Agreement) to
be performed or complied with by the Debtor and the accuracy of each Debtor's
representations and warranties contained in each of the Loan Documents (all of
the forgoing are hereinafter collectively referred to as the "Debtor
Liabilities"), whether or not such Debtor Liabilities or any portion thereof
shall hereafter be released or discharged or for any reason invalid or
unenforceable (capitalized terms used in this Agreement that are defined in the
Credit Agreement shall have the meanings assigned to them therein unless
otherwise defined in this Agreement);

--------------------------------------------------------------------------------



2. Assent to all agreements made or to be made between the Administrative Agent
or any Lender and any other Person(s) liable, either absolutely or contingently,
on any of the Debtor Liabilities, including any and all such agreements made by
any Debtor and any co-maker, endorser, pledgor, surety or guarantor (any such
Person being hereinafter referred to as an "Obligor"), and further agree that
the Guarantors' liability hereunder shall not be reduced or diminished by such
agreements in any way;

3. Consent and agree that the Guarantors' obligations and liabilities hereunder
shall in no way be reduced, limited, waived or released if any other Person or
Persons is presently or in the future becomes a surety or guarantor in regard to
the Debtor Liabilities or any other liabilities among the Debtor, the
Administrative Agent and the Lenders; and

4. Consent that the Administrative Agent and the Lenders may, at their option,
without in any way affecting the Guarantors' liability hereunder: (i) exchange,
surrender or release any or all collateral security or any endorsement, guaranty
or surety held by the Administrative Agent or the Lenders for any of the Debtor
Liabilities; (ii) renew, extend, modify, supplement, amend, release, alter or
compromise the terms of any or all of the Debtor Liabilities; and (iii) waive or
fail to perfect the Administrative Agent's and the Lenders' rights or remedies
against any Debtor or the collateral security, if any, for any of the Debtor
Liabilities.

CONTINUING GUARANTY. This Agreement shall be a continuing one and shall continue
in full force and effect until (subject to the terms and conditions of the
Section of this Agreement entitled Bankruptcy of the Debtor) Payment In Full.
Without limiting the generality of the foregoing, each Guarantor hereby
irrevocably waives any right to terminate or revoke this Agreement.

EXTENT OF GUARANTORS' LIABILITY. This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship, jointly and severally
among the Guarantors, for the aggregate of the Debtor Liabilities including, but
not limited to, the Indebtedness evidenced by the Notes. The Administrative
Agent may apply any payment received on account of the Debtor Liabilities in
such order as the Administrative Agent, in its sole discretion, may elect. The
obligations of the Guarantors under this Agreement, when construed collectively
with the obligations of any other Guaranty and Suretyship Agreement made by any
other Guarantor, if any, to the Administrative Agent (for its benefit and for
the benefit of the Lenders) (collectively, jointly and severally, the "Other
Guarantors"), are intended to be the joint and several obligations of the
Guarantors and the Other Guarantors; and this Agreement, when construed in
connection with such other Guaranty Agreements, is intended to be an absolute
and unconditional guaranty and suretyship for the aggregate of the Debtor
Liabilities subject to the limitation of each Guarantor's total liability
hereunder set forth below.

Subject to the remainder of this this Section [Extent of Guarantors' Liability],
but otherwise notwithstanding anything to the contrary contained in this
Agreement, the maximum liability of each Guarantor under this Agreement shall
not exceed the sum of (i) that portion of the Debtor Liabilities, the proceeds
of which are used by any Debtor to make Valuable Transfers (as hereinafter
defined) to such Guarantor, plus (ii) ninety-five percent (95%) of the Adjusted
Net Worth (as hereinafter defined), but only to the extent that Adjusted Net
Worth is a positive number, of such Guarantor at the date of this Agreement. For
purposes of this Section [Extent of Guarantors' Liability]:

--------------------------------------------------------------------------------



"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.

"Valuable Transfers" shall mean the amount of the following: (a) all loans,
advances, other credit accommodations, or capital contributions made to such
Guarantor with proceeds of the Loans, (b) the amount of Letters of Credit issued
to support the obligations or Indebtedness of such Guarantor, (c) all debt
securities or other obligations or Indebtedness of the Guarantor acquired from
such Guarantor or retired, redeemed, purchased or acquired by such Guarantor
with proceeds of any Loans or of any Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor, (d) all equity securities of such
Guarantor acquired from such Guarantor with the proceeds of any Loans or of any
drawings on Letters of Credit issued to support the obligations of such
Guarantor, (e) the fair market value of all property acquired with proceeds of
the Loans or of any drawings on Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor and transferred to such Guarantor,
(f) the interest on and the fees in respect of the Loans, the proceeds of which
are used to make such a Valuable Transfer, and (g) the value of any quantifiable
economic benefits not included in clauses (a) through (f) above, but includable
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the Loans
or the Letters of Credit.

Each Guarantor agrees that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of such Guarantor hereunder without
impairing this Agreement or affecting the rights and remedies of Administrative
Agent and Lenders hereunder. No payment or payments made by any Debtor, any
Guarantor or any other Person or received or collected by Administrative Agent
or any Lender from any Debtor, any Guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Debtor
Liabilities shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor under this Agreement, and each Guarantor shall,
notwithstanding any such payment or payments (other than payments made to
Administrative Agent or any Lender by a Guarantor or payments received or
collected by Administrative Agent or any Lender from a Guarantor), remain liable
for the Debtor Liabilities up to the maximum liability amount of such Guarantor
set forth in this Section [Extent of Guarantors' Liability] until the Debtor
Liabilities (other than contingent indemnification obligations) are Paid in Full
and all Lender Provided Interest Rate Hedges and all Other Lender Provided
Financial Services Products have either expired or have been cancelled;
provided, however, that, anything herein to the contrary notwithstanding, in no
event shall any Guarantor's liability under this Agreement exceed the maximum
amount that, after giving effect to the incurring of the obligations hereunder
and to any rights to contribution of such Guarantor from the Debtor and other
Affiliates of the Debtor, would not render Administrative Agent's and Lenders'
right to payment hereunder void, voidable or avoidable under any applicable
fraudulent transfer law; and further provided that if a greater amount of the
Debtor Liabilities than the maximum liability set forth in this Agreement could
be repaid by any Guarantor as a result of an increase in such Guarantor's
Adjusted Net Worth subsequent to the date of this Agreement, without rendering
Administrative Agent's and Lenders' right to payment hereunder void, voidable or
avoidable under any applicable fraudulent transfer law, then the amount of such
Guarantor's maximum liability calculated pursuant to this Section [Extent of
Guarantors' Liability] shall be calculated based upon such Guarantor's Adjusted
Net Worth on such later date, rather than the date of execution of this
Agreement.

--------------------------------------------------------------------------------



UNCONDITIONAL LIABILITY. The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of: (i) any failure of the Administrative Agent or any Lender to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Administrative Agent and the Lenders may attempt to obtain;
(iii) any delay in enforcing or any failure to enforce such rights, even if such
rights are thereby lost; (iv) any delay in making demand on any Obligor for
payment or performance of any or all of the Debtor Liabilities; or (v) from time
to time, the Payment In Full and subsequent incurring of any Debtor Liabilities.

RIGHT OF SET-OFF. If any liability of the Guarantor hereunder is not paid to the
Administrative Agent when due, the Administrative Agent and the Lenders may
forthwith: (i) set-off against the liabilities of any Guarantor hereunder all
moneys owed by the Administrative Agent or any Lender to any Guarantor in any
capacity, whether or not then due, and whether provisionally or finally credited
upon the Administrative Agent's and the Lenders' books and records; and (ii)
sell all or any part of any such property held as collateral on or at the option
of the Administrative Agent and the Lenders, at any time or times without
advertisement, demand or notice to the Guarantor (any and all of which are
hereby waived), except such notice, if any, as may be required by Law and cannot
be waived, with the right on the part of the Administrative Agent and the Banks
or their respective nominees to become the purchasers thereof at any such sale,
free of any equity of redemption and of all other claims.

WAIVER. The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing. The granting
of an express written release of any Guarantor's liability hereunder or any
other Obligor's liability, in whole or in part, shall be effective only with
respect to the liability of such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of any
Guarantor or any Obligor not so expressly released. The dissolution of any
Guarantor, or any other Obligor, shall in no way affect the liability hereunder
or that of any other Obligor. Each Guarantor hereby expressly waives: (i)
notices of acceptance hereof; (ii) any presentment, demand, protest, notice of
default in connection with the Debtor Liabilities, dishonor or notice of
dishonor; (iii) any right of indemnification; and (iv) any defense arising by
reason of any disability or other defense whatsoever to the liability of any
Debtor, or any other circumstance which might otherwise constitute a defense
available to, or in discharge of, such Guarantor with respect to its obligations
hereunder.

--------------------------------------------------------------------------------



No payment by any Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Lenders, including rights to any payment made
on account of the Debtor Liabilities, regardless of the source of such payment,
and no Guarantor shall have any right of subrogation, contribution,
indemnification or other rights to be reimbursed, made whole or otherwise
compensated by any other Obligor with respect to any payments made hereunder,
until Payment In Full. Each Guarantor hereby waives any benefit of and any right
to participate in any collateral security now or hereafter held by the
Administrative Agent and the Lenders or any failure or refusal by the
Administrative Agent and the Lenders to perfect an interest in any collateral
security.

BANKRUPTCY OF THE DEBTOR. Neither the Guarantors' obligations to make payment in
accordance with the terms of this Agreement nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by any Debtor's bankruptcy or by any impairment, modification,
change, release or limitation of (i) the liability of such Debtor, any Person
assuming the obligations of such Debtor under the Credit Agreement or any of the
other Loan Documents or such Debtor's estate in bankruptcy or (ii) any remedy
for the enforcement of the Debtor Liabilities, either of which result from the
operation of any present or future provision of any bankruptcy act, Law or
equitable cause or from the decision of any court. The Guarantors agree that to
the extent that any Debtor or any other Obligor makes any payment or payments to
the Administrative Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.

PAYMENT OF COSTS. In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Administrative Agent on
demand all reasonable costs and expenses (including reasonable attorneys' fees
and legal expenses) which may be incurred in the enforcement or collection of
the liabilities of the Guarantors hereunder.

--------------------------------------------------------------------------------



PRIMARY LIABILITY OF THE GUARANTORS. The Guarantors agree that their joint and
several obligations hereunder are primary obligations, not secondary
obligations, and that this Agreement may be enforced by the Administrative Agent
and the Lenders without the necessity at any time of resorting to or exhausting
any other security or collateral and without the necessity at any time of having
recourse to the Loan Documents, or any collateral now or hereafter securing the
Debtor Liabilities or otherwise, and each Guarantor hereby waives the right to
require the Administrative Agent and the Lenders to proceed against any other
Obligor or to require the Administrative Agent and the Lenders to pursue any
other remedy or enforce any other right. The Guarantors further agree that
nothing contained herein shall prevent the Administrative Agent and the Lenders
from suing on the Loan Documents, or any of them, or foreclosing their Lien, if
any, on any collateral hereafter securing the Debtor Liabilities or from
exercising any other rights available under the Loan Documents, or any other
instrument of security if neither the Debtor nor the Guarantors timely perform
the obligations of the Debtor thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any of the obligations of the Guarantors thereunder;
it being the purpose and intent of the Guarantors that the obligations of the
Guarantors hereunder shall be absolute, independent and unconditional. Neither
the obligations of the Guarantors under this Agreement nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of any Debtor or by reason of the bankruptcy or insolvency of
any Debtor. If acceleration of the time for payment of any amount payable by any
Debtor is stayed upon the insolvency or bankruptcy of such Debtor, amounts
otherwise subject to acceleration under the terms of the Loan Documents
including, without limitation, interest at the rates set forth in the Credit
Agreement occurring after the date of such bankruptcy or insolvency, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent. The Guarantors acknowledge that the term "Debtor
Liabilities" as used herein includes, without limitation, any payments made by
any Debtor to the Administrative Agent or the Lenders and subsequently recovered
by such Debtor or a trustee for such Debtor pursuant to bankruptcy or insolvency
proceedings.

RIGHTS OF THE GUARANTORS. All rights and remedies of the Guarantors against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior Payment In
Full to the Administrative Agent and the Lenders of all Debtor Liabilities and
to the priority of the Administrative Agent and the Lenders in any property of
the Debtor and any collateral security for any of the Debtor Liabilities. Any
amount which may have been paid to any Guarantor in violation of the preceding
sentence or, following written notice to the Guarantors by the Administrative
Agent given during the existence of an Event of Default and invoking the
subordination terms set forth herein, any amount paid on account of any other
Indebtedness of any Debtor to any Guarantor, when all of the Debtor Liabilities
shall not have been indefeasibly Paid in Full, shall be held by the undersigned
in trust for the benefit of the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Debtor Liabilities,
whether matured or unmatured.

--------------------------------------------------------------------------------



NOTICE TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE GUARANTORS. Any notice
to the Administrative Agent or the Lenders by the Guarantors pursuant to the
provisions hereof shall be sent, and shall be effective, in accordance with
Section 11.5 [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement. Notice by the Guarantors shall not, in any way, reduce, diminish or
release the liability of any other Obligor. In the event that this Agreement is
preceded or followed by any other guaranty or surety agreement(s) regarding the
Debtor or any other Person, all rights granted to the Administrative Agent and
the Lenders in such agreement(s) shall be deemed to be cumulative and this
Agreement shall not, in such event, be deemed to be cancelled, superseded,
terminated or in any way limited.

JOINDER. Upon the execution and delivery by any other Person of a Guarantor
Joinder, such Person shall become a "Guarantor" hereunder with the same force
and effect as if it were originally a party to this Agreement and named as a
"Guarantor" on the signature pages hereto. The execution and delivery of any
such Guarantor Joinder shall not require the consent of any Guarantor or any
Obligor, and the rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

MISCELLANEOUS. This Agreement and the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their respective successors, permitted
assigns and other legal representatives, and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective endorsers, successors
and assigns forever. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Agreement shall be construed as
if such invalid or unenforceable provision had never been contained herein. All
matters arising hereunder shall be governed by the Laws of the State of New York
without regard to any conflicts of laws principles which would dictate a
contrary choice of law, and the parties hereto agree to the jurisdiction and
venue of the courts of the State of New York sitting in Manhattan and of the
United States District Court of the Southern District of New York with respect
to any suit arising in connection herewith.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Agreement.

WAIVER OF TRIAL BY JURY. EACH OF THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

[INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



[SIGNATURE PAGE - GUARANTY AND SURETYSHIP AGREEMENT]

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
executed and delivered this Agreement on the day and year first above written as
a document under seal.

[____________________________________]   By:
                                                          Name:  Title:


--------------------------------------------------------------------------------



EXHIBIT 1.1(R)

FORM OF
REVOLVING CREDIT NOTE

$_______________ ___________ ___, 2018

FOR VALUE RECEIVED, the undersigned, NEW JERSEY NATURAL GAS COMPANY, a New
Jersey corporation (herein called the "Borrower"), hereby promises to pay to the
order of _______________ (the "Lender"), the lesser of (i) the principal sum of
_______________ Dollars (U.S. $__________), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
December 5, 2018, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as administrative agent (hereinafter referred to in such capacity
as the "Administrative Agent") (as amended, restated, modified, or supplemented
from time to time, the "Credit Agreement"), payable on such dates as set forth
in the Credit Agreement, with the entire outstanding balance due and payable by
11:00 a.m. (Eastern Standard Time) on the Expiration Date, together with
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to, or as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable on the dates and at the times provided for
in the Credit Agreement. To the extent permitted by Law, upon the occurrence of
an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent, each Revolving
Credit Loan hereunder if not paid when due shall bear interest at a rate per
annum as set forth in Section 4.3 of the Credit Agreement. Such interest rate
will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of America in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. The
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

--------------------------------------------------------------------------------



This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the "Borrower" and the "Lender" shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

[This Note amends and restates, but does not constitute a novation of the
indebtedness evidenced by, that certain Revolving Credit Note in the maximum
principal amount of _______________, dated as of May 15, 2014, issued by the
Borrower in favor of the Lender.]

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

NEW JERSEY NATURAL GAS COMPANY, a New Jersey corporation  

By: Name:  Title:


--------------------------------------------------------------------------------



EXHIBIT 1.1(S)

FORM OF
SWING LOAN NOTE

$30,000,000.00 December 5, 2018

FOR VALUE RECEIVED, the undersigned, NEW JERSEY NATURAL GAS COMPANY, a New
Jersey corporation (herein called the "Borrower"), hereby promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the "Lender"), the lesser of (i) the
principal sum of Thirty Million and 00/100 Dollars (U.S. $30,000,000.00), or
(ii) the aggregate unpaid principal balance of all Swing Loans made by the
Lender to the Borrower pursuant to the Amended and Restated Credit Agreement,
dated as of December 5, 2018, among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as administrative agent (hereinafter referred to in
such capacity as the "Administrative Agent") (as amended, restated, modified, or
supplemented from time to time, the "Credit Agreement"), payable on such dates
as set forth in the Credit Agreement, with the entire outstanding balance due
and payable by 11:00 a.m. (Pittsburgh time) on the Expiration Date, together
with interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof at the rate or rates per annum specified by the
Borrower pursuant to, or as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable on the dates and at the times provided for
in the Credit Agreement. To the extent permitted by Law, upon the occurrence of
an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent, each Swing Loan
hereunder if not paid when due shall bear interest at a rate per annum as set
forth in Section 4.3 of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Lender located at PNC Firstside Center, 4th
Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise
directed in writing by the holder hereof, in lawful money of the United States
of America in immediately available funds.

This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties,. covenants and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. The
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

--------------------------------------------------------------------------------



This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the "Borrower" and the "Lender" shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

This Note amends and restates, but does not constitute a novation of the
indebtedness evidenced by, that certain Swing Loan Note in the maximum principal
amount of $30,000,000.00, dated as of May 15, 2014, issued by the Borrower in
favor of the Lender.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

NEW JERSEY NATURAL GAS COMPANY, a New Jersey corporation


By:  

Name:  

Title:  


--------------------------------------------------------------------------------



EXHIBIT 2.4

FORM OF
LOAN REQUEST

TO:        PNC Bank, National Association, Administrative Agent PNC Firstside
Center, 4th Floor 500 First Avenue Pittsburgh, Pennsylvania 15219 Attn: Steven
Santoro Phone: 412-768-5447 Fax: 412-705-2400 Email: steven.santoro@pnc.com


FROM:        New Jersey Natural Gas Company (the "Borrower")   RE: Amended and
Restated Credit Agreement (as amended, restated, supplemented or modified from
time to time, the "Agreement"), dated as of December 5, 2018, by and among the
Borrower, the guarantors party thereto from time to time, the lenders party
thereto from time to time, and PNC Bank, National Association, as administrative
agent for the Lenders (the "Administrative Agent")

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

A. Pursuant to Section 2.4 of the Agreement, the undersigned Borrower
irrevocably requests [check one line under 1(a) below and fill in blank space
next to the line as appropriate]:

        1(a)         _____   A new Revolving Credit Loan   OR   _____   Renewal
of the LIBOR Rate Option applicable to an outstanding Revolving Credit Loan
originally made on __________ ___, ____   OR   _____   Conversion of the Base
Rate Option applicable to an outstanding Revolving Credit Loan originally made
on __________ ___, ____ to a Loan to which the LIBOR Rate Option applies   OR  
_____   Conversion of the LIBOR Rate Option applicable to an outstanding
Revolving Credit Loan originally made on __________ ___, ____ to a Loan to which
the Base Rate Option applies


--------------------------------------------------------------------------------




        SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:   [check one
line under 1(b) below and fill in blank spaces in line next to line]:   1(b)
        _____   Under the Base Rate Option. Such Loan shall have a Borrowing
Date of __________ ___, ____ (which date shall be (i) the proposed
Borrowing  Date, upon receipt by the Administrative Agent by 1:00 p.m. of this
Loan Request for making a new Revolving Credit Loan to which the Base Rate
Option applies, or (ii) the last day of the preceding Interest Period if a Loan
to which the Euro-Rate Option applies is being converted to a Loan to which the
Base Rate Option Applies).   OR     _____  Under the LIBOR Rate Option. Such
Loan shall have a Borrowing Date of __________ ___, ____ (which date shall be
(i) three (3) Business Days after the Business Day of receipt by the
Administrative Agent by 1:00 p.m. of this Loan Request for making a new
Revolving Credit Loan to which the LIBOR Rate Option applies, renewing a Loan to
which the LIBOR Rate Option applies, or converting a Loan to which the Base Rate
Option applies to a Loan to which the LIBOR Rate Option applies.

2. Such Loan is in the principal amount of U.S. $_______________ or the
principal amount to be renewed or converted is U.S. $_______________ [for
Revolving Credit Loans under Section 2.4 not to be less than $3,000,000 and in
increments of $1,000,000 for each Borrowing Tranche to which the LIBOR Rate
Option applies and not less than the lesser of $1,000,000 and in integral
multiples of $100,000 or the maximum amount available for each Borrowing Tranche
to which the Base Rate Option applies].

3. [Complete blank below if the Borrower is selecting the LIBOR Rate Option]:
Such loan shall have an Interest Period of [one, two, three or six] Months.
__________

B. [As of the date hereof and the date of making of the above requested Loan
(and after giving effect thereto), the Loan Parties have performed and complied
with all covenants and conditions of the Agreement and the other Loan Documents;
all of the representations and warranties of the Loan Parties in the Agreement
and in the other Loan Documents are true and correct in all respects (in the
case of any representation or warranty containing a materiality modification) or
in all material respects (in the case of any representation or warranty not
containing a materiality modification) with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties were true and correct in all respects on
and as of the specific dates or times referred to therein); no Event of Default
or Potential Default has occurred and is continuing; and the making of such Loan
shall not contravene any Law applicable to the Loan Parties or any of the
Lenders.]1

2

--------------------------------------------------------------------------------




C. [The undersigned hereby irrevocably requests [check one line under paragraph
1 below and fill in blank space next to the line as appropriate]:

1. _____ Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$___________.

_____ Funds to be wired per the following wire instructions:

$_______________ Amount of Wire Transfer  

Bank Name:      

ABA:      

Account Number:      

Account Name:      

Reference:  

_____ Funds to be wired per the attached Funds Flow (multiple wire transfers)]2

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

____________________
1 Required only for new Loans. Not required for conversions, renewals or
continuation of interest rates with respect to existing Loans.
2 Required only for new Loans. Not required for conversions, renewals or
continuation of interest rates with respect to existing Loans.

3

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

NEW JERSEY NATURAL GAS COMPANY, A New Jersey corporation


Dated:  __________ ____, 20__ By:  

Name:  

Title:  


--------------------------------------------------------------------------------

 

EXHIBIT 2.5

FORM OF
SWING LOAN REQUEST

TO:        PNC Bank, National Association, Administrative Agent PNC Firstside
Center, 4th Floor 500 First Avenue Pittsburgh, Pennsylvania 15219 Attn: Steven
Santoro Phone: 412-768-5447 Fax: 412-705-2400 Email: steven.santoro@pnc.com


FROM:        New Jersey Natural Gas Company (the "Borrower")   RE: Amended and
Restated Credit Agreement (as amended, restated, supplemented or modified from
time to time, the "Agreement"), dated as of December 5, 2018, by and among the
Borrower, the guarantors party thereto from time to time, the lenders party
thereto from time to time, and PNC Bank, National Association, as administrative
agent for the Lenders (the "Administrative Agent")

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

Pursuant to Section 2.5 of the Agreement, the undersigned hereby makes the
following Swing Loan Request:

        1.  Aggregate Principal Amount of Swing Loans: [amount shall be in
integral multiples of $50,000.00 and not less than $250,000.00] U.S. $________  
          2. Proposed Borrowing Date: [this Swing Loan Request must be received
by the Swing Lender by 2:00 p.m. prevailing Eastern time on the proposed
Borrowing Date] ___________

3. As of the date hereof and the date of making of the above requested Swing
Loan (and after giving effect thereto), the Loan Parties have performed and
complied with all covenants and conditions of the Agreement and the other Loan
Documents; all of the representations and warranties of the Loan Parties in the
Agreement and in the other Loan Documents are true and correct in all respects
(in the case of any representation or warranty containing a materiality
modification) or in all material respects (in the case of any representation or
warranty not containing a materiality modification) with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties were true and correct in all respects
on and as of the specific dates or times referred to therein); no Event of
Default or Potential Default has occurred and is continuing; and the making of
such Swing Loan shall not contravene any Law applicable to the Loan Parties or
any of the Lenders.

--------------------------------------------------------------------------------



4. The undersigned hereby irrevocably requests [check one line under (a) below
and fill in blank space next to the line as appropriate]:

(a) _____ Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$__________.

_____ Funds to be wired per the following wire instructions:

$_______________ Amount of Wire Transfer




Bank Name:  




ABA:  




Account Number:  




Account Name:  




Reference:  

_____ Funds to be wired per the attached Funds Flow (multiple wire transfers)

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO SWING LOAN REQUEST]

The undersigned hereby certifies to the Lenders the accuracy of the foregoing.

        Dated: ___________ _____, 20___

NEW JERSEY NATURAL GAS COMPANY, a New Jersey corporation


By:

Name:

Title:



--------------------------------------------------------------------------------



EXHIBIT 2.11

FORM OF
LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the "Joinder") is made as of
__________________, 20__ (the "Effective Date") by ________________________ (the
"New Lender").

Background

Reference is made to the Amended and Restated Credit Agreement (as amended,
restated, supplemented or modified from time to time, the "Agreement"), dated as
of December 5, 2018 by and among New Jersey Natural Gas Company, as the
Borrower, the guarantors party thereto from time to time, the lenders party
thereto from time to time, and PNC Bank, National Association, as administrative
agent for the Lenders (the "Administrative Agent"). Capitalized terms defined in
the Credit Agreement are used herein as defined therein and the rules of
construction set forth in Section 1.2 of the Credit Agreement shall apply to
this Joinder.

Agreement

1. In consideration of the Administrative Agent's consent to the New Lender
becoming a Lender pursuant to Section 2.11 [Increase in Revolving Credit
Commitments] or the New Lender becoming an Additional Commitment Lender pursuant
to Section 2.12 [Extension of the Expiration Date] of the Credit Agreement, the
New Lender agrees that effective as of the Effective Date it shall become, and
shall be deemed to be, a Lender under the Credit Agreement and each of the other
Loan Documents and agrees that from the Effective Date and so long as the New
Lender remains a party to the Credit Agreement, such New Lender shall assume the
obligations of a Lender with a Revolving Credit Commitment under and perform,
comply with and be bound by each of the provisions of the Credit Agreement which
are stated to apply to a Lender with a Revolving Credit Commitment and shall be
entitled to the benefits, rights and remedies set forth therein and in each of
the other Loan Documents. Without limiting the generality of the foregoing, the
New Lender hereby agrees, severally and not jointly, to provide a Revolving
Credit Commitment to the Borrower on the Effective Date in Dollars in an
aggregate principal amount equal to the amount set forth opposite such New
Lender’s name on Schedule I attached hereto (the “New Lender Revolving Credit
Commitment”), on the terms set forth herein and in the Credit Agreement (as
amended hereby), and subject to the conditions set forth herein. The New Lender
Revolving Credit Commitment shall be deemed to be a “Revolving Credit
Commitment” as defined in the Credit Agreement (as amended hereby) for all
purposes of the Loan Documents having terms and provisions identical to those
applicable to the Revolving Credit Commitments outstanding immediately prior to
the Effective Date (the “Existing Revolving Credit Commitments”).

2. The New Lender acknowledges and agrees that the Administrative Agent and each
Lender make no representation or warranty and assume no responsibility with
respect to: (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant thereto, or (ii) the financial
condition of any Loan Party or the performance or observance by any Loan Party
of any of its or their obligations under the Credit Agreement or any of the
other Loan Documents or any other instrument or document furnished pursuant
thereto.

--------------------------------------------------------------------------------



3. The New Lender: (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.3.1 [Quarterly Financial Statements] or Section
8.3.2 [Annual Financial Statements] thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent by the terms thereof, (iv) agrees that
it will become a party to and be bound by the Credit Agreement on the Effective
Date as if it were an original Lender with a Revolving Credit Commitment
thereunder and will have the rights and obligations of a Lender with a Revolving
Credit Commitment thereunder and will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender with a Revolving Credit Commitment, and (v)
specifies as its address for notices the office set forth beneath its name on
the signature pages hereof.

4. Following the execution of this Joinder, it will be delivered to the Loan
Parties and the Administrative Agent for acceptance and for recording by the
Administrative Agent. Upon such acceptance and recording, as of the Effective
Date, (i) the New Lender shall be a party to the Credit Agreement and, to the
extent provided in this Joinder, have the rights and obligations of a Lender
with a Revolving Credit Commitment thereunder and under the Loan Documents, and
(ii) the Revolving Credit Commitment of the New Lender shall be as set forth in
Schedule I hereto.

5. Upon such acceptance and recording from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Notes evidencing the Revolving Credit Loans in respect and to the extent of the
interest of the New Lender assumed hereby, including, all payments of principal,
interest, fees, costs and expenses with respect thereto, as are allocated
ratably to the Lenders.

6. To the extent that any Revolving Credit Loans are outstanding as of the
Effective Date, the New Lender shall make Revolving Credit Loans to the
Borrowers on the Effective Date in an amount such that its share of all
Revolving Credit Loans outstanding (after giving effect to the Revolving Credit
Loans of the New Lender and assuming that no Lender failed to make Revolving
Credit Loans) are in the same proportion as the Revolving Credit Commitment of
the New Lender bears to the Revolving Credit Commitments of all the Lenders
(after giving effect to the Revolving Credit Commitment of the New Lender).

- 2 -

--------------------------------------------------------------------------------



7. This Joinder shall be deemed to be a contract under the Laws of the State of
New York and for all purposes shall be governed by and construed and enforced in
accordance with the laws of the State of New York without regard to its conflict
of laws principles.

8. This Joinder may be signed in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and delivery of executed signature pages hereof by telecopy or
other electronic transmission from one party to another shall constitute
effective and binding execution and delivery of this Joinder by such party.

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) share ratably in all Revolving Credit Loans
borrowed by the Borrowers, as applicable, on and after the Effective Date; (B)
participate in all new Revolving Credit Loans at the Base Rate Option and at the
Euro-Rate Option borrowed by the Borrowers, as applicable, on and after the
Effective Date according to its ratable share of the Revolving Credit
Commitments; and (C) participate in all Letters of Credit outstanding on the
Effective Date and issued by the Issuing Lender thereafter according to its
ratable share of the Revolving Credit Commitments.

[SIGNATURE PAGE FOLLOWS]

- 3 -

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

[ADDITIONAL LENDER]


By:  

Name:  

Title:  





Address for Notices:        


--------------------------------------------------------------------------------



[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

ACKNOWLEDGED:

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:  

Name:  

Title:  


BORROWER:  

NEW JERSEY NATURAL GAS COMPANY


By:  

Name:  

Title:  


- 2 -

--------------------------------------------------------------------------------



SCHEDULE 1

Commitments of New Lender After Giving Effect to
the Lender Joinder and Assumption Agreement

  Amount of Revolving Lender Credit Commitment  


--------------------------------------------------------------------------------



EXHIBIT 5.7

FORM OF
COMMITMENT REDUCTION NOTICE

TO: PNC Bank, National Association, Administrative Agent PNC Firstside Center,
4th Floor 500 First Avenue Pittsburgh, Pennsylvania 15219 Attn: Steven Santoro
Phone: 412-768-5447 Fax: 412-705-2400 Email: steven.santoro@pnc.com   FROM:
          

New Jersey Natural Gas Company (the "Borrower")

 

RE:

Amended and Restated Credit Agreement (as amended, restated, supplemented or
modified from time to time, the "Agreement"), dated as of December 5, 2018, by
and among the Borrower, the guarantors party thereto from time to time, the
lenders party thereto from time to time, and PNC Bank, National Association, as
administrative agent for the Lenders (the "Administrative Agent")

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

Pursuant to Section 5.7 of the Agreement, the Borrower irrevocably gives notice
that:

The Revolving Credit Commitments are reduced as of ________ ___, 20___ (insert
date at least five (5) Business Days after the Business Day on which the
Administrative Agent receives the Commitment Reduction Notice) (the “Effective
Date”) by $__________ (insert amount equal to but not less than $5,000,000 or an
integral multiple thereof). The aggregate amount of Revolving Credit Commitments
outstanding after giving effect to the reduction of the Revolving Credit
Commitments is $__________ (the “Reduced Revolving Credit Commitments”). The
aggregate outstanding principal amount of all Revolving Facility Usage as of the
date hereof is $__________ and the aggregate outstanding principal amount of all
Revolving Facility Usage as of the Effective Date shall not exceed the Reduced
Revolving Credit Commitments).

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO COMMITMENT REDUCTION NOTICE]

      Dated: ___________ ____, 20___

NEW JERSEY NATURAL GAS COMPANY, A New Jersey corporation


By:

Name:

Title:



--------------------------------------------------------------------------------



EXHIBIT 5.10.7(A)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among New Jersey Natural Gas Company, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, and PNC Bank, National Association, in its capacity as administrative
agent.

Pursuant to the provisions of Section 5.10 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                          Name: Title:     Date: ___________________ ______ ,
20[  ]


--------------------------------------------------------------------------------



EXHIBIT 5.10.7(B)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among New Jersey Natural Gas Company, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, and PNC Bank, National Association, in its capacity as administrative
agent.

Pursuant to the provisions of Section 5.10 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:   Name: Title:

Date: __________ __, 20[  ]

--------------------------------------------------------------------------------



EXHIBIT 5.10.7(C)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among New Jersey Natural Gas Company, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, and PNC Bank, National Association, in its capacity as administrative
agent.

Pursuant to the provisions of Section 5.10 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:   Name: Title:

Date: __________ __, 20[  ]

--------------------------------------------------------------------------------



EXHIBIT 5.10.7(D)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among New Jersey Natural Gas Company, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, and PNC Bank, National Association, in its capacity as administrative
agent.

Pursuant to the provisions of Section 5.10 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:   Name: Title:

Date: __________ __, 20[  ]

--------------------------------------------------------------------------------



EXHIBIT 8.3.3

FORM OF
COMPLIANCE CERTIFICATE

________ ___, 20___

  PNC Bank, National Association, as Administrative Agent PNC Firstside Center
4th Floor 500 First Avenue Pittsburgh, PA 15219 and each Lender party to the
Credit Agreement (defined below)

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of December 5,
2018 (as amended, supplemented, restated or modified from time to time, the
"Credit Agreement") among New Jersey Natural Gas Company (the "Borrower"), the
Lenders party thereto, the Guarantors party thereto and PNC Bank, National
Association in its capacity as administrative agent for the Lenders (the
"Administrative Agent"). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings. References herein to
Sections of the Credit Agreement are qualified, in their entirety, by the
applicable provision of the Section of the Credit Agreement so referred to and
together with all related provisions and definitions referred to in such Section
or incorporated therein.

I, __________________, [Chief Executive Officer/President/Chief Financial
Officer/Treasurer] of the Borrower, do hereby certify on behalf of the Borrower
as of the [fiscal quarter/fiscal year ended ________ ___, 20__] (the "Report
Date"), as follows:

(1)

Maximum Leverage Ratio (Section 8.2.12). The ratio of (A) Consolidated Total
Indebtedness to (B) Consolidated Total Capitalization of the Borrower and its
Subsidiaries is _________ to 1.00 as of the Report Date, which is not more than
the maximum permitted ratio of 0.65 to 1.00.

          



  (A)

Consolidated Total Indebtedness, as of the Report Date, is computed as follows:

          



(i) borrowed moneys $__________                                   (ii) note
purchase or acceptance credit facilities $__________   (iii) reimbursement
obligations (contingent or otherwise) under any letter of credit $__________  
(iv) other transactions similar to borrowed money $__________


--------------------------------------------------------------------------------



PNC Bank, National Association, as Administrative Agent
and each Lender party to the Credit Agreement
________ ___, 20___
Page 2

(v) Hedging Transaction Indebtedness (excluding Hedging Transaction Indebtedness
related to non-commodity Hedging Transactions) $__________            
                      (vi) Guarantees of Hedging Transaction Indebtedness
(excluding Hedging Transaction Indebtedness related to non-commodity Hedging
Transactions) and of borrowed money transactions $__________   (vii) Hybrid
Securities described in clause (i) of the definition of "Hybrid Security" in the
Credit Agreement $__________   (viii) mandatory repayment obligations with
respect to Hybrid Securities described in clause (ii) of the definition of
"Hybrid Security" in the Credit Agreement $__________   (ix) sum of items (i)
through (viii) equals Consolidated Total Indebtedness $__________   (B)
Consolidated Total Capitalization, as of the Report Date, is computed as
follows:   (i) Consolidated Total Indebtedness (see item (1)(A)(ix) above)
$__________     (ii) Common Shareholders' Equity $__________   (iii) Preferred
Shareholders' Equity $__________   (iv) sum of items (i) through (iii) equals
Consolidated Total Capitalization $__________  

(2)

The aggregate net book value of all assets sold by the Borrower and its
Subsidiaries as permitted by Section 8.2.6(j) of the Credit Agreement, as of the
Report Date is $________, which amount does not exceed the permitted amount of
$________ (such permitted amount for any fiscal year shall be equal to 5% of
consolidated total assets of the Borrower and its Subsidiaries as determined on
a consolidated basis in accordance with GAAP).

           



(3)

As of the Report Date, all of the representations and warranties of the Loan
Parties in the Credit Agreement and in the other Loan Documents are true and
correct in all respects (in the case of any representation or warranty
containing a materiality modification) or in all material respects (in the case
of any representation or warranty not containing a materiality modification)
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties were
true and correct in all respects on and as of the specific dates or times
referred to therein). No event has occurred and is continuing which constitutes
an Event of Default or Potential Default.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of __________, 20___.

By:

Name:  Title: [Chief Executive Officer/President/ Chief Financial
Officer/Treasurer]


--------------------------------------------------------------------------------